Exhibit 10.01

--------------------------------------------------------------------------------

 

FOURTH AMENDED AND RESTATED

 

CREDIT AGREEMENT

 

among

 

MBIA INSURANCE CORPORATION,

 

THE BANKS SIGNATORY HERETO,

 

and

 

THE BANK OF NEW YORK,

 

As Administrative Agent

 

--------------------------------------------------------------------------------

 

dated as of March 25, 2005

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 



--------------------------------------------------------------------------------

 

Table of Contents

 

          Page


--------------------------------------------------------------------------------

ARTICLE 1

    

DEFINED TERMS

   1

ARTICLE 2

    

LOANS

   1

Section 2.1

   Commitment    1

Section 2.2

   Manner of Borrowing and Disbursement    1

Section 2.3

   Notes; Loan Account    2

Section 2.4

   Interest Rates    2

Section 2.5

   Repayment of Loans    4

Section 2.6

   Prepayments and Mandatory Repayments Prior to Maturity    4

Section 2.7

   Limitations on Sources of Payment    4

Section 2.8

   Several Obligations and Rights of Banks    5

Section 2.9

   Pro Rata Treatment of Loans, Etc.    5

Section 2.10

   Individual Recovery    5

Section 2.11

   Fronting Banks    6

ARTICLE 3

    

REDUCTION, TERMINATION AND EXTENSION OF COMMITMENT

   9

Section 3.1

   Commitment and Termination Fees    9

Section 3.2

   Termination or Reduction of Commitments    10

Section 3.3

   [Reserved]    10

Section 3.4

   Yield Protection    10

Section 3.5

   Reimbursement    12

Section 3.6

   Manner of Payment; Calculations, etc.    13

ARTICLE 4

    

CONDITIONS PRECEDENT

   15

Section 4.1

   Restatement Effective Date    15

Section 4.2

   Conditions Precedent to Each Loan    17

ARTICLE 5

    

REPRESENTATIONS AND WARRANTIES; OTHER AGREEMENTS

   18

Section 5.1

   Due Incorporation, Etc.    18

Section 5.2

   Due Authorization, Etc.    18

Section 5.3

   Approvals    19

Section 5.4

   Enforceability    19

Section 5.5

   Pari Passu Obligations    19

Section 5.6

   Financial Information, etc.    19

 

i



--------------------------------------------------------------------------------

Table of Contents

(continued)

 

          Page


--------------------------------------------------------------------------------

Section 5.7

   Litigation    20

Section 5.8

   Taxes    20

Section 5.9

   Absence of Defaults, etc.    20

Section 5.10

   ERISA    20

Section 5.11

   Compliance with Insurance Law    21

Section 5.12

   Covered Portfolio    21

Section 5.13

   Investment Company Status    22

Section 5.14

   SEC Reports    22

Section 5.15

   Ownership; Subsidiaries    22

Section 5.16

   Disclosure    22

ARTICLE 6

    

COVENANTS

   23

Section 6.1

   Use of Proceeds    23

Section 6.2

   Conduct of Business and Corporate Existence    23

Section 6.3

   Compliance with Laws    23

Section 6.4

   Obligations and Taxes    23

Section 6.5

   Liens    23

Section 6.6

   Merger or Sale of Assets    23

Section 6.7

   Underwriting Criteria    24

Section 6.8

   Collection of Pledged Recoveries and Pledged Premiums    24

Section 6.9

   Inspection of Books and Records    24

Section 6.10

   Information Requirements    24

ARTICLE 7

    

EVENTS OF DEFAULT

   27

Section 7.1

   Events of Default    27

Section 7.2

   Remedies    29

Section 7.3

   No Waiver; Remedies Cumulative    30

Section 7.4

   Right of Setoff; etc.    30

ARTICLE 8

    

THE AGENTS

   30

Section 8.1

   Appointment    30

Section 8.2

   Delegation    31

Section 8.3

   Agent Not Liable; Reliance    31

Section 8.4

   Indemnity    32

Section 8.5

   Liability of Agent    33

Section 8.6

   Agent May Act    33

Section 8.7

   Successor    33

 

ii



--------------------------------------------------------------------------------

Table of Contents

(continued)

 

          Page


--------------------------------------------------------------------------------

Section 8.8

   Determination by the Agent Conclusive and Binding    33

ARTICLE 9

    

NATURE OF OBLIGATIONS; INDEMNIFICATION

   34

Section 9.1

   Nature of Obligations; Survival    34

Section 9.2

   Indemnification    34

ARTICLE 10

    

MISCELLANEOUS

   34

Section 10.1

   Costs, Expenses and Taxes    34

Section 10.2

   Jurisdiction    35

Section 10.3

   Severability    35

Section 10.4

   Governing Law    35

Section 10.5

   Waiver of Jury Trial    35

Section 10.6

   Headings    36

Section 10.7

   Notices and Addresses for Notice    36

Section 10.8

   Successors and Assigns; Assignment and Assumption; Participations; Additional
Banks    36

Section 10.9

   Lending Office    38

Section 10.10

   Counterparts    38

Section 10.11

   Records    38

Section 10.12

   Amendments and Waivers    39

 

iii



--------------------------------------------------------------------------------

 

Table of Contents

 

LIST OF EXHIBITS AND SCHEDULES

 

         Page


--------------------------------------------------------------------------------

EXHIBIT A -

  Certain Definitions     

EXHIBIT B -

  Form of Notice of Borrowing     

EXHIBIT C -

  Form of Note     

EXHIBIT D -

  Form of Security Agreement     

EXHIBIT E -

  List of Insured Obligations Excluded from the Covered Portfolio     

EXHIBIT F -

  Form of Assignment and Assumption Agreement     

EXHIBIT G -

  Form of Fronting Bank Supplement     

EXHIBIT H -

  Form of Fronting Bank Note     

EXHIBIT I -

  Form of Opinion of General Counsel or Deputy General Counsel to MBIA     

EXHIBIT J -

  Form of Opinion of Kutak Rock     

SCHEDULE 1 -

  Schedule of Banks, Addresses and Commitments     

 

(i)



--------------------------------------------------------------------------------

 

FOURTH AMENDED AND RESTATED CREDIT AGREEMENT

 

THIS AGREEMENT, dated as of March 25, 2005, among MBIA INSURANCE CORPORATION, a
New York stock insurance corporation (“MBIA”), the financial institutions from
time to time parties hereto as Banks (collectively, the “Banks”), and THE BANK
OF NEW YORK, as Administrative Agent for the Banks (in such capacity, the
“Administrative Agent”).

 

WHEREAS, MBIA, Coöperatieve Centrale Raiffeisen-Boerenleenbank B.A. “Rabobank
Nederland”, as administrative agent, Deutsche Bank AG, New York Branch, as
documentation agent, the Administrative Agent in its individual capacity and
certain of the other Banks are parties to the Third Amended and Restated Credit
Agreement, dated as of October 31, 2002 as amended by the First Amendment
thereto, dated as of October 31, 2003 (said Credit Agreement, as so amended,
restated and modified, the “Original Credit Agreement”); and

 

WHEREAS, the parties have agreed to further amend the Original Credit Agreement
to provide for the succession of The Bank of New York as Administrative Agent
thereunder in lieu of Coöperatieve Centrale Raiffeisen-Boerenleenbank B.A.
“Rabobank Nederland” and in certain other respects and, as so amended, to
restate the Original Credit Agreement, all as more fully set forth below;

 

NOW, THEREFORE, in consideration of the mutual promises contained herein and
other valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto, intending to be legally bound hereby, agree
that, effective from the Restatement Effective Date (as hereinafter defined) the
Original Credit Agreement is hereby further amended and, as so amended, is
hereby restated to read in its entirety as follows:

 

ARTICLE 1

 

DEFINED TERMS

 

Unless otherwise specified, terms not otherwise defined in this Agreement and
which are defined in Exhibit A of this Agreement shall have the meanings
provided in such Exhibit A.

 

ARTICLE 2

 

LOANS

 

Section 2.1 Commitment. Each Bank, severally and not jointly, irrevocably
agrees, upon the terms and subject only to the conditions of this Agreement, to
lend to MBIA on a limited recourse basis as set forth in Section 2.7, during the
Commitment Period amounts which in the aggregate do not exceed the Commitment of
such Bank as set forth in Schedule 1 hereto.

 

Section 2.2 Manner of Borrowing and Disbursement.

 

(a) MBIA shall give the Administrative Agent at least three (3) Business Days’
notice prior to each borrowing of Loans to be made hereunder. Such notice shall
specify (i) the date of the proposed borrowing, which shall be a Business Day,
and (ii) the amount of the

 



--------------------------------------------------------------------------------

proposed borrowing, and shall be substantially in the form of, and contain the
certifications contained in, Exhibit B hereto.

 

(b) Upon receipt of each notice described in paragraph (a) of this Section 2.2,
the Administrative Agent shall promptly notify each Bank of the contents thereof
and the amount of such Bank’s Loan thereunder. Each Bank shall, not later than
12:00 noon (New York City time) on the date specified in such notice and subject
to the satisfaction of the conditions set forth in Section 4.2, make available
through its applicable Lending Office to the Administrative Agent at the
Administrative Agent’s Office for such account as the Administrative Agent shall
designate, the amount of its Loan in immediately available funds.

 

(c) On the date of a borrowing hereunder, the Administrative Agent shall,
subject to the satisfaction of the conditions set forth in Section 4.2, disburse
the amounts made available to the Administrative Agent by the Banks in like
funds by transferring such amounts by wire transfer to an account of MBIA
pursuant to MBIA’s instructions.

 

Section 2.3 Notes; Loan Account.

 

(a) Each Bank’s Loans shall be evidenced by, and be repayable with interest in
accordance with the terms of, one or more Notes payable to the order of such
Bank for the account of its applicable Lending Office and substantially in the
form of Exhibit C hereto.

 

(b) Each Bank is irrevocably authorized from time to time to record the date,
interest rate and amount of each Loan made by such Bank and each payment and
prepayment with respect thereto on the grid attached to such Bank’s applicable
Note or on a continuation thereof which may be attached thereto by such Bank and
made a part thereof, and any such notation shall, absent manifest error,
constitute prima facie evidence of the accuracy of the information so recorded;
provided, that the failure to make any such notations shall not affect the
validity of MBIA’s obligations hereunder or under such Note.

 

Section 2.4 Interest Rates.

 

(a) Subject to paragraphs (b), (c) and (d) of this Section 2.4, each Loan shall
bear interest on the outstanding principal amount thereof a rate per annum equal
at all times during each Interest Period for such Loan to the sum of (x) the
Eurodollar Rate for such Interest Period plus (y) the Applicable Margin in
effect from time to time during such Interest Period for such Loan, payable in
arrears (i) on the last day of such Interest Period, (ii) on the date on which
interest on such Loan ceases to be determined by reference to the Eurodollar
Rate as provided in paragraph (b) or (c) below, (iii) the date on which such
Loan is repaid in full, (iv) when such Loan is due (whether at maturity, after
acceleration or otherwise), and (v) if such Loan is overdue, on demand (and, if
not demanded, as otherwise provided in clauses (i), (ii) and (iii) above).

 

(b) If a Bank shall notify the Administrative Agent that the Eurodollar Rate for
any Interest Period for such Bank’s Loans will not adequately reflect the cost
to such Bank of making, funding or maintaining its Loans for such Interest
Period, the Administrative Agent shall forthwith so notify MBIA and the other
Banks, whereupon, (i) such Loans will automatically, on the last day of the then
existing Interest Period therefor, commence to bear interest on the outstanding

 

-2-



--------------------------------------------------------------------------------

principal amount thereof a rate per annum equal at all times during each
Interest Period for such Loan to the sum of (x) the Alternate Rate from time to
time in effect during such Interest Period plus, (y) the Applicable Margin in
effect from time to time during such Interest Period for such Loan, which
interest rate will change as and when the Alternate Rate shall change, and (ii)
any Loan made thereafter by such Bank shall bear interest as set forth in clause
(i). Subject to a further notice pursuant to the immediately preceding sentence,
if such Bank shall have notified the Administrative Agent that such
circumstances no longer exist, the Administrative Agent shall forthwith so
notify MBIA and the other Banks, and on the second Business Day following the
date of such Bank’s notice to the Administrative Agent, (i) such Bank’s Loans
shall automatically commence to bear interest as set forth in paragraph (a) of
this Section 2.4, and (ii) such second Business Day shall be the first day of a
new Interest Period for such Loans.

 

(c) If a Bank shall notify the Administrative Agent that the introduction of or
any change in or in the interpretation of (to the extent any such introduction
or change occurs after the date hereof) any law, rule or regulation or guideline
(including but not limited to any United States or foreign law, rule or
regulation) or the enforcement, interpretation or administration thereof by any
court or any administrative or governmental authority, central bank or
comparable agency charged with the interpretation or administration thereof
shall have made it unlawful, or any such court or any administrative or
governmental authority, central bank or comparable agency shall have asserted in
writing after the date hereof that it is unlawful, for such Bank or its
applicable Lending Office with respect to Eurodollar Rate Loans to perform its
obligations hereunder to make such Loans or to continue to fund or maintain such
Loans hereunder, the Administrative Agent shall forthwith so notify MBIA and the
other Banks, whereupon, (i) each Loan of such Bank will automatically, on the
last day of the then existing Interest Period therefor, commence to bear
interest on the outstanding principal amount thereof a rate per annum equal at
all times during each Interest Period for such Loan to the sum of (x) the
Alternate Rate from time to time in effect during such Interest Period plus (y)
the Applicable Margin in effect from time to time for such Interest Period for
such Loan, which interest rate will change as and when the Alternate Rate shall
change, and (ii) any Loan made thereafter by such Bank shall bear interest as
set forth in clause (i). Subject to a further notice pursuant to the immediately
preceding sentence, if such Bank shall have notified the Administrative Agent
that such circumstances no longer exist, the Administrative Agent shall
forthwith so notify MBIA and the other Banks, and on the second Business Day
following the date of such Bank’s notice to the Administrative Agent (i) such
Bank’s Loans shall automatically commence to bear interest as set forth in
paragraph (a) of this Section 2.4, and such second Business Day shall be the
first day of a new Interest Period for such Loans. Before giving any such
notice, such Bank agrees to use reasonable efforts (consistent with its internal
policy and legal and regulatory restrictions) to designate a different Lending
Office with respect to Loans if the making of such a designation would allow
such Bank or its Lending Office with respect to Eurodollar Rate Loans to
continue to perform its obligations to make such Loans or to continue to fund or
maintain such Loans and would not, in the reasonable judgment of such Bank, be
otherwise disadvantageous to such Bank.

 

(d) Interest on Loans as to which interest is being calculated by reference to
the Alternate Rate pursuant to paragraph (b) or (c) of this Section 2.4 shall be
payable in arrears (i) on the first day of each January, April, July and October
commencing with the first such date after such Loan commences to bear interest
calculated in such manner, (ii) on the date on which

 

-3-



--------------------------------------------------------------------------------

interest on such Loan ceases to be determined by reference to the Alternate Rate
as provided in paragraph (b) or (c) above, (iii) the date on which such Loan is
repaid in full, (iv) when such Loan is due (whether at maturity, after
acceleration or otherwise), and (v) if such Loan is overdue, on demand (and, if
not demanded, as otherwise as provided in clauses (i), (ii) and (iii) above).

 

(e) The Administrative Agent shall determine each interest rate applicable to
the Loans hereunder. The Administrative Agent shall give prompt notice to MBIA
and the Banks by telefax or by telephone of each rate of interest so determined,
and its determination thereof shall be conclusive, absent manifest error.

 

Section 2.5 Repayment of Loans. All Loans shall mature and the principal amount
thereof shall be due and payable on the Expiration Date, to the extent not
required to be repaid on an earlier date as provided in Section 2.6(b).

 

Section 2.6 Prepayments and Mandatory Repayments Prior to Maturity.

 

(a) MBIA shall have the right at any time, and from time to time, upon at least
three (3) Business Days notice to the Administrative Agent to prepay, in whole
or in part, Loans at the time outstanding. Any such notice shall specify the
amount of the Loans to be prepaid and the date of prepayment. The Administrative
Agent shall promptly notify the Banks of the contents of each such notice.
Amounts to be prepaid pursuant to this paragraph shall irrevocably be due and
payable on the date specified in the applicable notice of prepayment. Interest
on the amount prepaid, accrued to the prepayment date, and any amounts payable
pursuant to Section 3.5 in respect of such prepayment, shall be paid on such
date. Each partial prepayment of Loans made pursuant to this paragraph shall be
in a principal amount of at least $1,000,000.

 

(b) If the Available Principal then exceeds zero, MBIA shall make mandatory
repayments of the principal amount of Loans outstanding (i) on each Business Day
which is the last day of any Interest Period and (ii) if no Eurodollar Rate
Loans which are to be repaid are outstanding, on each Business Day, in an
aggregate amount equal to the Available Principal. The “Available Principal” for
any Business Day equals the excess, if any, of (i) amounts on deposit or
required to be on deposit in the Collateral Account in accordance with Section 8
of the Security Agreement as of such Business Day, over (ii) the sum of (x) the
aggregate amount of accrued and unpaid interest on the Loans, plus (y) interest
which will accrue on such Loans remaining outstanding after giving effect to
such repayment from the repayment date to but excluding the next scheduled
interest payment dates therefor.

 

(c) Amounts prepaid or repaid in respect of Loans may not be reborrowed.

 

Section 2.7 Limitations on Sources of Payment. The obligations of MBIA under
this Article 2 to make payments of principal and interest on the Loans and the
Notes are limited recourse obligations of MBIA payable solely from the Pledged
Recoveries, the Pledged Premiums and the other Collateral, and the Banks shall
not be entitled to procure any money judgment against any other assets or
properties of MBIA for payment of such obligations; provided, however, that
nothing herein contained shall limit, restrict or impair the lien created by the
Security Agreement or the right of the Collateral Agent, the Administrative
Agent or the

 

-4-



--------------------------------------------------------------------------------

Banks to exercise any of their rights herein or in any of the other Loan
Documents upon the occurrence of an Event of Default or otherwise, or to bring
suit and obtain a judgment against MBIA (recourse thereon being limited as to
payment of principal and interest on the Loans and the Notes as provided in this
Section 2.7).

 

Section 2.8 Several Obligations and Rights of Banks. The failure of any Bank to
make any Loan to be made by it on the date specified therefor shall not relieve
any other Bank of its obligation to make its Loan on such date, but, except as
provided in Section 2.11, no Bank shall be responsible for the failure of any
other Bank to make a Loan to be made by such other Bank. The amounts payable at
any time hereunder to each Bank shall be a separate and independent debt, and
each Bank shall be entitled to protect and enforce its rights arising out of
this Agreement and the other Loan Documents, and it shall not be necessary for
any other Bank to be joined as an additional party in any proceeding for such
purpose.

 

Section 2.9 Pro Rata Treatment of Loans, Etc.

 

(a) Except to the extent otherwise provided herein or in the Security Agreement,
(i) each borrowing under Section 2.2 shall be made from the Banks pro rata on
the basis of their respective Commitments, (ii) each prepayment and payment of
principal of Loans shall be made to the Administrative Agent for the account of
the Banks pro rata in accordance with the respective unpaid principal amounts of
the Loans held by such Banks, (iii) each prepayment and payment of principal of
Loans which is allocated under this Agreement or the Security Agreement to Loans
shall be made to the Administrative Agent for the account of the Banks pro rata
in accordance with the respective unpaid principal amounts of the Loans held by
such Banks, and (iv) each payment of interest on Loans shall be made to the
Administrative Agent for the account of the Banks pro rata in accordance with
the respective unpaid principal amounts of the Loans held by such Banks.

 

(b) Prepayments and repayment of Loans to a Bank shall be allocated Loans owed
to such Bank (i) in such order as MBIA may determine and specify in writing to
such Bank and the Administrative Agent at least two Business Days prior to such
prepayment or payment or, (ii) if no such specification is provided or an Event
of Default shall have occurred and is continuing, in the chronological order of
the respective Loan Dates of such Bank’s Loans, and, as among Loans having the
same Loan Date, first to Loans which are not Eurodollar Rate Loans, second to
Eurodollar Rate Loans having an Interest Period ending on the date of such
repayment or prepayment, and third to Eurodollar Rate Loans ordered from the
shortest period remaining to the end of their current Interest Period to the
longest such period.

 

Section 2.10 Individual Recovery. Each Bank agrees that if it shall, through the
exercise of any right of counterclaim, setoff, banker’s lien, realization of
security or otherwise, receive payment of an amount due and payable to it
hereunder or under its Notes as principal or interest which is greater than the
portion to which such Bank is entitled as otherwise set forth in this Agreement,
the Bank receiving such proportionately greater payment shall purchase
participations in, or if and to the extent specified by the other Banks, direct
interests in, the rights of the other Banks hereunder and under their Notes
(which it shall be deemed to have done simultaneously upon the receipt of such
payment), so that all such recoveries with respect to such amounts due and
payable hereunder and under all the Notes held by the Banks (net of any

 

-5-



--------------------------------------------------------------------------------

expenses which may have been incurred by the respective Banks in obtaining or
preserving such recoveries) shall be pro rata in accordance with their
respective shares of such recoveries as set forth in this Agreement. In the
event that any such payment is required to be returned or disgorged, or is
otherwise disturbed by legal process, further appropriate adjustments shall be
made. MBIA expressly consents to the foregoing arrangements.

 

Section 2.11 Fronting Banks.

 

(a) From time to time MBIA shall have the right, with the consent of the
Administrative Agent and each affected Fronting Bank, to designate one or more
Banks as Fronting Banks with respect to one or more other Banks under this
Agreement. The designation of a Bank as a Fronting Bank shall become effective
when (i) MBIA, the Administrative Agent and such Bank have entered into a
Fronting Bank Supplement (or on such later date as may be set forth in such
Fronting Bank Supplement), which shall set forth the Fronting Bank Commitment of
such Bank with respect to each other Bank for which it is acting as Fronting
Bank, and (ii) MBIA shall have duly executed and delivered to such Fronting Bank
a Fronting Bank Note in the aggregate amount of its Fronting Bank Commitments,
dated the date of such Fronting Bank Supplement (or of any applicable
modification thereto), payable to the order of such Fronting Bank for the
account of its applicable Lending Office and substantially in the form of
Exhibit H hereto. Each Fronting Bank’s Fronting Bank Note shall evidence
Fronting Bank Loans made by such Fronting Bank pursuant to this Section 2.11 and
otherwise shall constitute a Note for all purposes under this Agreement and the
Loan Documents. A Fronting Bank Supplement may be amended or otherwise modified
from time to time or terminated with the written consent of MBIA, the
Administrative Agent and the Fronting Bank which is a party thereto.

 

(b) The Fronting Bank Commitment of each Fronting Bank with respect to another
Bank shall be automatically reduced by an amount equal to its applicable
Fronting Bank Percentage of the amount of any reduction in such other Bank’s
Commitment. In addition, the Fronting Bank Commitment of each Fronting Bank with
respect to another Bank shall be automatically reduced by an amount equal to its
applicable Fronting Bank Percentage of the amount of the Commitment of such
other Bank which is sold, assigned or otherwise transferred by such other Bank
to another Person; provided that a participation granted by such other Bank in
accordance with Section 10.8(c) shall not constitute a sale, assignment or
transfer for purposes of this paragraph. The Fronting Bank Commitment of each
Fronting Bank with respect to another Bank shall be automatically terminated
upon the termination of the Commitment of such other Bank.

 

(c) In the event that a Bank (including a Bank which is a Defaulting Bank)
determines that, for any reason (other than the failure of MBIA to satisfy the
conditions set forth in Section 4.2), it will not make available to the
Administrative Agent the full amount of a Loan required to be made by it
pursuant to this Agreement on the date specified for a borrowing hereunder
pursuant to Section 2.2, it use commercially reasonable efforts to give notice
(a “Nonfunding Notice”) thereof to MBIA and the Administrative Agent not later
than 12:00 noon (New York City time) on the Business Day immediately preceding
the date of such borrowing. In the event that a Bank shall have given a
Nonfunding Notice, or in the event that any Bank for any reason (other than the
failure of MBIA to satisfy the conditions set forth in Section 4.2) fails

 

-6-



--------------------------------------------------------------------------------

to make available to the Administrative Agent the full amount of a Loan required
to be made by it pursuant to this Agreement by 12:00 noon (New York City time)
on the date specified for a borrowing hereunder pursuant to Section 2.2, such
Bank shall thereupon become a “Defaulting Bank”, and the amount of the Loan
identified in the Nonfunding Notice or any other amount of a Loan which a
Defaulting Bank was required but failed to advance when required hereunder shall
be a “Defaulted Amount”.

 

(d) The Administrative Agent shall notify MBIA and each Fronting Bank (if any)
with respect to a Defaulting Bank (i) promptly following the Administrative
Agent’s receipt of any Nonfunding Notice from such Defaulting Bank, which notice
shall describe the contents of such Nonfunding Notice, identify the Defaulting
Bank and state the date on which the Loan described in such Nonfunding Notice is
required to be made, the Defaulting Bank’s Defaulted Amount and such Fronting
Bank’s Fronting Bank Percentage thereof, and (ii) unless described in a notice
given pursuant to clause (i), not later than 1:00 p.m. (New York City time) on
the date on which such Defaulting Bank failed to make available to the
Administrative Agent the full amount of a Loan required to be made by it
pursuant to this Agreement, which notice shall identify the Defaulting Bank and
state the amount of the Defaulting Bank’s Loan which was not made available and
such Fronting Bank’s Fronting Bank Percentage thereof.

 

(e) Each Fronting Bank receiving a notice from the Administrative Agent pursuant
to Section 2.11(d) shall, (i) not later than 12:00 noon (New York City time) on
the date specified in such notice, if such notice was received prior to such
date, or (ii) not later than 4:00 p.m. (New York City time) on such date, if
such notice was received on such date, in either case subject to the
satisfaction of the conditions set forth in Section 4.2, make available through
its applicable Lending Office to the Administrative Agent at the Administrative
Agent’s Office for such account as the Administrative Agent shall designate, a
Fronting Bank Loan in the amount of its Fronting Bank Percentage of the
Defaulted Amount specified in such notice, in immediately available funds;
provided that the aggregate amount of Fronting Bank Loans (determined without
regard to any repayments or purchases thereof) which a Fronting Bank is required
to make in respect of a Defaulting Bank shall not exceed its Fronting Bank
Commitment with respect to such Defaulting Bank. Such funds received by the
Administrative Agent shall be disbursed to MBIA as provided in Section 2.2(c).

 

(f) Fronting Bank Loans shall constitute Loans for all purposes under this
Agreement and the Loan Documents, except as otherwise provided herein. Upon
making of a Fronting Bank Loan by a Fronting Bank pursuant to this Section 2.11,
such Fronting Bank, to the extent of such Fronting Bank Loan, shall have all the
rights, but none of the obligations, of the Defaulting Bank hereunder in respect
of the related Defaulted Amount, including, but not limited to, the right to
receive the Defaulting Bank’s pro rata share of any payment received in respect
of Loans hereunder and the voting or consent rights of the Defaulting Bank in
respect of the related Defaulted Amount and an amount of the Defaulting Bank’s
Commitment equal to such Defaulted Amount; provided that the Defaulting Bank’s
pro rata share of any payment received in respect of principal of Loans
hereunder shall be allocated first to its Fronting Banks in respect of Fronting
Bank Loans made in respect of such Defaulting Bank and then to the Loans of such
Defaulting Banks.

 

-7-



--------------------------------------------------------------------------------

(g) No Fronting Bank Loan made by a Fronting Bank pursuant to this Section 2.11
shall relieve any Defaulting Bank of its obligations under this Agreement.
Without limitation of other rights any party hereto may have against such
Defaulting Bank, if one or more Fronting Banks have made one or more Fronting
Bank Loans in respect of a Defaulting Bank, such Defaulting Bank shall on demand
by a Fronting Bank, advance funds in respect of the aggregate Defaulted Amount
in respect of which such Fronting Bank made Fronting Bank Loans pursuant to
clause (i) or clause (ii) below:

 

(i) If such Fronting Bank elects to have funds provided under this clause (i),
the Defaulting Bank, without regard to any failure of the conditions set forth
in Section 4.2 to be satisfied with respect to such Loan, shall make a Loan to
MBIA hereunder in the amount of the aggregate outstanding principal amount of
the Fronting Bank Loans of such Fronting Bank in respect of such Defaulting Bank
and simultaneously purchase from such Fronting Bank the right to receive the
accrued and unpaid interest on such Fronting Bank Loans for a purchase price
equal to the amount of such accrued and unpaid interest. Any Loan described in
this clause (i) shall be made available by the Defaulting Bank through its
applicable Lending Office to the Administrative Agent at the Administrative
Agent’s Office for such account as the Administrative Agent shall designate, in
immediately available funds. On any date on which any such amounts are made
available to the Administrative Agent by a Defaulting Bank, the Administrative
Agent shall notify MBIA and each affected Fronting Bank and shall disburse such
amounts in like funds by transferring such amounts to the affected Fronting
Banks, in proportion to their respective Fronting Bank Commitments relating to
such Defaulting Bank. Such disbursement received by a Fronting Bank, to the
extent thereof, shall be deemed to constitute the prepayment of outstanding
principal amount of its Fronting Bank Loans relating to such Defaulting Bank and
the purchase by such Defaulting Bank of the right to receive the accrued and
unpaid interest thereon concurrently with the making of the Loan by such
Defaulting Bank, but as between such Defaulting Bank and MBIA, such Fronting
Bank Loans shall be deemed to be continued on such date as a Loan hereunder owed
to such Defaulting Bank and interest thereon shall accrue from the date on which
interest was last paid on such Fronting Bank Loans (or, if no interest has been
paid thereon, from the date on which such Fronting Bank Loans were made).

 

(ii) If such Fronting Bank elects to have funds provided under this clause (ii),
the Defaulting Bank, without regard to any failure of the conditions set forth
in Section 4.2 to be satisfied with respect to such Loan, shall purchase the
Fronting Bank Loans of such Fronting Bank in respect of such Defaulting Bank or
participations therein, in either case for a purchase price equal to the
outstanding principal amount of the Fronting Bank Loans or portion thereof being
purchased or in which a participation is being purchased, plus accrued and
unpaid interest thereon. Such purchase price shall be made available by the
Defaulting Bank through its applicable Lending Office to the Administrative
Agent at the Administrative Agent’s Office for such account as the
Administrative Agent shall designate, in immediately available funds. On any
date on which any such amounts are made available to the Administrative Agent by
a Defaulting Bank, the Administrative Agent shall notify MBIA and each affected
Fronting Bank and shall disburse such amounts in like funds by transferring such
amounts to the affected

 

-8-



--------------------------------------------------------------------------------

Fronting Banks, in proportion to their respective Fronting Bank Commitments
relating to such Defaulting Bank. Upon payment in accordance with this clause
(ii) and to the extent of the payment received by a Fronting Bank representing
the outstanding principal amount of its Fronting Bank Loans to such Defaulting
Bank, at the election of such Fronting Bank either (A) such Fronting Bank shall
be deemed to have assigned to the Defaulting Bank such portion of such Loan, in
which case such portion shall cease to be a Fronting Bank Loan and shall be
continued as a Loan hereunder made pursuant to the Commitment of such Defaulting
Bank, and the outstanding principal amount thereof shall cease to be evidenced
by the Fronting Bank Note held by such Fronting Bank and shall become evidenced
by the Note held by such Defaulting Bank, without further action by any party,
or (B) such Defaulting Bank shall be deemed to have purchased a participation in
such Fronting Bank’s Fronting Bank Loan pursuant to Section 10.8(c).

 

In addition to the foregoing and to the rights of Fronting Banks to receive
interest in respect of Fronting Bank Loans as provided herein (or payments of
purchase price in respect thereof as provided in this Section 2.11), such
Defaulting Bank shall pay compensation to its Fronting Banks on demand in
respect of the outstanding principal amount of each Fronting Bank Loan made in
respect of such Defaulting Bank calculated at a per annum rate equal to 2.00%
for the period commencing on the date on which such Fronting Bank Loan was made
and continuing until the date such Loan is repaid (including pursuant to clause
(i) above) or the purchase price described in clause (ii) above is received by
such Fronting Bank.

 

ARTICLE 3

 

REDUCTION, TERMINATION AND EXTENSION OF COMMITMENT

 

Section 3.1 Commitment and Termination Fees.

 

(a) MBIA hereby agrees to pay to the Administrative Agent for the account of the
Banks a nonrefundable commitment fee for the Commitment Period at the rate per
annum set forth in the fee letter among MBIA, the Administrative Agent and the
Banks dated on or about the date hereof which refers to this Section 3.1 (the
“Bank Fee Letter”), on the Available Commitment of the Banks. Such fee shall be
payable in immediately available funds quarterly in arrears on the first day of
each January, April, July and October and on the Expiration Date, for the period
commencing on the most recent payment date and ending on the Expiration Date, in
each case calculated on the average daily amount of the Available Commitment for
such period.

 

(b) Except to the extent otherwise provided herein, each payment of the
commitment fee accruing under Section 3.1(a) shall be made for the account of
the Banks, pro rata according to their respective Commitments; provided that so
long as a Bank is a Defaulting Bank its share of the Commitment Fee shall
instead be for the account of the Fronting Banks with respect to such Defaulting
Bank, pro rata according to their respective related Fronting Bank Commitments.

 

(c) MBIA hereby agrees to pay to the Administrative Agent for its own account
the fees set forth in the fee letter between MBIA and the Administrative Agent
which refers to this Section 3.1(c) (the “Agent Fee Letter”).

 

-9-



--------------------------------------------------------------------------------

Section 3.2 Termination or Reduction of Commitments.

 

(a) MBIA may at any time terminate or reduce the Maximum Commitment by giving
the Administrative Agent at least five Business Days notice thereof. Each such
reduction shall reduce the Maximum Commitment only in integral multiples of
$1,000,000. Any notice of reduction or termination pursuant to this Section
3.2(a) shall be irrevocable. Any such reduction shall be applied to the
Commitment of each Bank pro rata based upon their respective Commitments as in
effect immediately prior to such reduction, and any such termination shall
terminate the Commitments of all Banks. Each such reduction shall reduce the
aggregate Commitments only in integral multiples of $1,000,000. Any notice of
reduction or termination pursuant to this Section 3.2(a) shall be irrevocable.
Any such reduction shall be applied to the Commitment of each Bank pro rata
based upon their respective Commitments as in effect immediately prior to such
reduction, and any such termination shall terminate the Commitments of all
Banks.

 

(b) If any Bank shall have become an Affected Bank, MBIA may terminate the
Commitment and Fronting Bank Commitment, as applicable, of such Bank by notice
to the Administrative Agent and such Bank, unless prior to the effective date of
such termination (i) such Bank ceases to be an Affected Bank, (ii) any Loan has
been made or (iii) any Default or Event of Default has occurred and is
continuing. Any such termination shall be effective on the later to occur of the
60th day after the giving of such notice by MBIA or the date of termination
specified in such notice. Subject to the foregoing, any notice of termination
given pursuant to this Section 3.2(b) shall be irrevocable.

 

(c) Each Commitment shall terminate on the Expiration Date.

 

(d) The Administrative Agent shall give prompt notice to each Bank of any
reduction or termination of the Maximum Commitment or of the Commitment of any
Bank pursuant to this Section 3.2. On the effective date of any termination of
the Commitment of a Bank pursuant to this Section 3.2, such Commitment and any
further obligation of such Bank to make Loans hereunder shall terminate. On the
effective date of any termination of the Fronting Commitment of a Fronting Bank
pursuant to this Section 3.2, such Fronting Commitment and any further
obligation of such Fronting Bank to make Fronting Bank Loans hereunder shall
terminate. In the event that a Bank has multiple types of commitments hereunder,
the termination of one type of commitment shall not affect any other type of
commitment of such Bank unless otherwise provided herein.

 

Section 3.3 [Reserved].

 

Section 3.4 Yield Protection.

 

(a) If (i) any law, rule, regulation or guideline, whether or not having the
force of law (including but not limited to any United States or foreign law,
rule, regulation or guideline) or the enforcement, interpretation or
administration thereof by any court or any administrative or governmental
authority, central bank or comparable agency charged with the interpretation or
administration thereof shall at any time after the date of this Agreement (A)
impose, modify or deem applicable any reserve, special deposit or similar
requirement

 

-10-



--------------------------------------------------------------------------------

(including, without limitation, pursuant to Regulation D of the Board of
Governors of the Federal Reserve System) against credits or commitments to
extend credit extended by, or participations therein by, or assets (funded or
contingent) of, deposits with or for the account of, or other acquisitions of
funds by, any Bank or any Participant (or any Lending Office thereof), or (B)
subject credits or commitments to extend credit extended by any Bank or any
Participant (or any Lending Office thereof) to any assessment or other cost
imposed by the Federal Deposit Insurance Corporation or any successor thereto,
or (C) impose on any Bank or any Participant (or any Lending Office thereof) any
other or similar condition regarding this Agreement, the commitments or
obligations of any Bank or any Participant (or any Lending Office thereof)
hereunder or the participation of such Participant (or any Lending Office
thereof) therein, or (ii) under any law, rule, regulation or guideline, whether
or not having the force of law (including but not limited to any United States
or foreign law, rule, regulation or guideline) or the enforcement,
interpretation or administration thereof by any court or any administrative or
governmental authority, central bank or comparable agency charged with the
interpretation or administration thereof presently or at any time hereafter in
effect, the obligations of any Bank or any Participant hereunder shall be
treated as a letter of credit or similar obligation for purposes of (A) any
applicable reserve, special deposit or similar requirement (including, without
limitation, pursuant to Regulation D of the Board of Governors of the Federal
Reserve System) or (B) any assessment or other cost imposed by the Federal
Deposit Insurance Corporation or any successor thereto, or (C) any other or
similar condition regarding this Agreement, the commitments or obligations of
any Bank (or any Lending Office thereof) hereunder or the participation of such
Participant (or any Lending Office thereof) therein, and the result of any event
referred to in clause (i) or (ii) above shall be to increase the cost to such
Bank or such Participant (or such Lending Office thereof) of making, funding or
maintaining (or agreeing to make, fund or maintain) its Loans or its commitments
or obligations hereunder or its participation therein by an amount which such
Bank or such Participant shall in its reasonable judgment deem to be material
(which increase in cost shall be the result of the reasonable allocation by such
Bank or such Participant, as the case may be, of the aggregate of such cost
increases resulting from such events), then, MBIA shall pay to the
Administrative Agent (for the account of such Bank or such Participant, as the
case may be) from time to time as specified by such Bank (which shall be at
least 30 days after the related notice from such Bank or such Participant given
pursuant to Section 3.4(c)) additional amounts which shall be sufficient to
compensate such Bank or Participant, as the case may be, for such increased
cost, together with interest on each such amount from the date payment is due
until the date of payment in full thereof at the rate set forth in Section
3.6(g); provided that no Bank or Participant shall be entitled under this
Section 3.4(a) to compensation for any increased costs incurred earlier than one
year prior to the date of notice thereof to MBIA or, in the case of compensation
relating to a reserve, special deposit or similar requirement pursuant to clause
(i)(A) of this Section 3.4(a), earlier than the date of notice thereof to MBIA.

 

(b) If any Bank or any Participant shall have determined in its reasonable
judgment that the adoption after the date hereof of any law, rule, regulation or
guideline (whether or not having the force of law) regarding capital adequacy
(including but not limited to any United States or foreign law, rule, regulation
or guideline), or any change in any applicable law, rule, regulation or
guideline, as the case may be, or any change in the enforcement or
interpretation or administration thereof by any court or any administrative or
governmental authority, central bank or comparable agency charged with the
interpretation or administration

 

-11-



--------------------------------------------------------------------------------

thereof, or compliance by any Bank or any Participant (or any Lending Office
thereof) with any request or directive regarding capital adequacy (whether or
not having the force of law) of any such authority, central bank or comparable
agency, has or would have the effect of reducing the rate of return on capital
of such Bank or such Participant or of its bank holding company, if any, as a
consequence of the obligations of such Bank hereunder or under the participation
of such Participant therein to a level below that which such Bank, such
Participant or such bank holding company could have achieved but for such
adoption, change or compliance (taking into consideration the policies of such
Bank or such Participant, as the case may be, and of its bank holding company,
if any, with respect to capital adequacy) by an amount deemed by such Bank or
such Participant to be material, then MBIA shall pay to the Administrative Agent
(for the account of such Bank or such Participant, as the case may be) from time
to time as specified by such Bank (which shall be at least 30 days after the
related notice from such Bank or such Participant given pursuant to Section
3.4(c)) such additional amount or amounts as will compensate such Bank,
Participant or bank holding company, as the case may be, for such reduction,
together with interest on each such amount from the date payment is due until
the date of payment in full thereof at the rate set forth in Section 3.6(g);
provided that no Bank or Participant shall be entitled under this Section 3.4(b)
to compensation for any such reduction that is incurred earlier than one year
prior to the date of notice thereof to MBIA.

 

(c) Each demand by any Bank or any Participant for compensation pursuant to
Section 3.4(a) or 3.4(b) shall be accompanied by a certificate of such Bank or
such Participant (submitted through the Administrative Agent), as the case may
be, in reasonable detail setting forth the computation of such compensation
(including the reason therefor), which certificate shall be conclusive, absent
manifest error. In determining such amount, such Bank or such Participant may
use any reasonable averaging and attribution methods. A copy of any such demand
shall be sent to the Administrative Agent concurrently when given to MBIA. The
provisions of this Section 3.4 shall survive termination of this Agreement for a
period of one year.

 

(d) If any Participant makes a demand for compensation pursuant to Section
3.4(a) or 3.4(b), in amounts which are materially in excess of the compensation
payable to the Bank which has granted a participation to such Participant, such
Bank shall, at the written request and at the expense of MBIA, use reasonable
efforts to replace such Participant with a Participant reasonably acceptable to
such Bank which would not impose such an excess claim for such compensation;
provided, that nothing contained in this paragraph shall be deemed to require
any Bank to terminate any participation agreement which is not terminable by
such Bank at will without the payment of any compensation or penalties or to
repurchase the interest of any Participant or to terminate any such
participation agreement unless a replacement Participant is located.

 

Section 3.5 Reimbursement. Whenever any Bank or any Participant shall sustain or
incur any losses, expenses and liabilities (including, without limitation, any
interest paid by such Bank or such Participant to lenders of funds borrowed by
it to make or carry any Loan or its participation therein, any termination costs
paid by such Bank or such Participant to other parties to interest rate swap or
similar arrangements, and any loss, including without limitation, lost profits
sustained by such Bank or such Participant in connection with the re-employment
of such funds) in connection with (i) the failure by MBIA to borrow any Loan
after having given notice

 

-12-



--------------------------------------------------------------------------------

of its intention to borrow in accordance with Section 2.2(a) or 2.11 hereof
(whether by reason of MBIA’s election not to proceed or the nonfulfillment of
any of the conditions set forth in Article 4), (ii) the failure by MBIA to pay
the principal amount of any Loan when due (whether at maturity, on the date
fixed for prepayment, by reason of acceleration or otherwise) other than solely
by reason of the operation of the provisions of Section 2.7 and the
unavailability or insufficiency of Pledged Recoveries or Pledged Premiums to pay
such amounts, or (iii) any payment of principal of any Eurodollar Rate Loan, or
any Eurodollar Rate Loan ceasing to be a Eurodollar Rate Loan, other than on the
last day of the Interest Period for such Loan (as a result of a repayment,
prepayment or Conversion pursuant to Section 2.4 or 2.6, as the result of
acceleration of the maturity of the Loans, as a result of the Expiration Date
not coinciding with the last day of the Interest Period for such Loan or for any
other reason), MBIA agrees to pay to the Administrative Agent (for the account
of such Bank or such Participant, as the case may be), upon its demand, an
amount sufficient to compensate such Bank or such Participant for all such
losses and out-of-pocket expenses. The provisions of this Section 3.5 shall
survive termination of this Agreement.

 

Section 3.6 Manner of Payment; Calculations, etc. (a) Each payment (including
prepayments) by MBIA on account of the principal of or interest on the Loans and
any other amount owed to the Administrative Agent or any Bank under this
Agreement or the Notes shall be made not later than 12:00 noon (New York City
time) on the date specified for payment under this Agreement to the
Administrative Agent at the Payment Office, for the account of such Bank or the
Administrative Agent, as the case may be, and any payments received by the
Administrative Agent after such time shall be deemed to have been paid on the
next succeeding Business Day. In the case of a payment for the account of a
Bank, the Administrative Agent will promptly thereafter distribute the amount so
received in like funds to such Bank. If the Administrative Agent shall not have
received any payment from MBIA on any such date and at such time, the
Administrative Agent will notify the Banks accordingly.

 

(b) All payments hereunder and under the Notes and the other Loan Documents
shall be made in freely transferable Dollars and in same day funds at the
Payment Office without setoff or counterclaim and in such amounts as may be
necessary in order that all such payments (after giving effect to (i)
withholdings for or on account of any present or future taxes, levies, imposts,
duties or other similar charges of whatsoever nature imposed by any government
or any political subdivision or taxing authority thereof, other than any tax
(other than such taxes referred to in clause (ii) below) on or measured by the
net income, profits, capital or net worth of any Bank or any franchise or
general doing business tax pursuant to the income tax laws of the jurisdiction
where the Bank’s principal or lending office or offices are located
(collectively, the “Taxes”), and (ii) deduction of an amount equal to any taxes
on or measured by such net income payable by such Bank with respect to the
amount by which the payments required to be made by this Section 3.6(b) exceed
the amount otherwise specified to be paid under this Agreement) shall not be
less than the amounts otherwise specified to be paid under this Agreement or the
Notes. A certificate of any Bank as to additional amounts due under this Section
3.6(b), stating in reasonable detail the amount and nature of such Taxes, shall,
absent manifest error, be final, conclusive and binding on the parties hereto.
With respect to each deduction or withholding for or on account of any Taxes,
MBIA shall promptly furnish to any Bank such certificates, receipts and other
documents as may be required (in the judgment of such

 

-13-



--------------------------------------------------------------------------------

Bank) to establish any tax credit to which such Bank may be entitled. The
provisions of this Section 3.6(b) shall survive termination of this Agreement.

 

(c) Prior to the Restatement Effective Date in the case of the Banks, and on the
date a Participant accepts its participation in any Bank’s Commitment and this
Agreement, in the case of such Participant, and from time to time thereafter if
requested by MBIA, each Bank and each Participant that is not a “U.S. Person” as
defined in Section 7701(a)(30) of the Code (a “Non-U.S. Lender”) shall deliver
to MBIA and the Administrative Agent (or, in the case of a Participant, to the
Bank from which the related participation shall have been purchased) two copies
of either U.S. Internal Revenue Service Form W-8BEN, Form W-8ECI or W-8IMY, as
applicable, or any subsequent versions thereof or successors thereto, properly
completed and duly executed by such Non-U.S. Lender claiming complete exemption
from, or a reduced rate of, U.S. federal withholding tax on payments by MBIA
under this Agreement. Such forms shall be delivered by each Non U.S. Lender
within 10 Business Days of the request by MBIA. If any Non-U.S. Lender provides
a Form W-8IMY, such Non-U.S. Lender must also attach the additional
documentation that must be transmitted with the Form W-8IMY. Each Bank and
Participant agrees to notify the Administrative Agent and MBIA promptly of any
change in circumstances or applicable law which would modify or render invalid
any exemption claimed pursuant to this Section 3.6(c). Unless MBIA has received
such forms or other documents reasonably satisfactory to it, indicating that
payments hereunder are not subject to United States withholding tax or are
subject to such tax at a rate reduced by an applicable tax treaty, MBIA shall
withhold taxes from such payments at the applicable statutory rate in the case
of payments to or for such Non-U.S. Lender.

 

(d) In the event that any Bank determines in good faith that it has received a
cash refund of, or that it has received a reduction in United States federal
income taxes which it would otherwise be required to pay by reason of a
deduction against its income or a credit against tax liability for, any Taxes
for which it has received an additional payment by MBIA pursuant to Section
3.6(b) hereof, such Bank shall remit an amount equal to such refund or
reduction, but not exceeding the amount of such additional payment made by MBIA,
to the Administrative Agent for the account of MBIA to the extent such Bank
determines that it can do so without prejudicing its retention of the amount of
such refund or reduction or any of its rights to any other relief or allowance
which may be available to it. Each agreement between a Bank and a Participant
shall require that in the event such Participant in good faith makes such a
determination with respect to a refund or reduction, it shall remit an amount
equal to such refund or reduction, but not exceeding the amount of such
additional payment made by MBIA, to such Bank for the account of MBIA, and such
Bank shall deliver any such payments actually received to the Administrative
Agent for such account. The Administrative Agent shall deliver to MBIA any
amounts actually received for the account of MBIA pursuant to the provisions of
this Section. In the event that any Bank or any Participant determines in good
faith that it is no longer entitled to receive or retain any such refund,
deduction or credit, MBIA shall upon notice promptly return to the
Administrative Agent for the account of such Bank or such Participant, as the
case may be, any related payment made to MBIA pursuant to this paragraph.
Nothing contained herein shall be construed (i) to grant to MBIA or its agents
or representatives access to any financial or tax records of the Administrative
Agent or any Bank or Participant or any right to receive copies thereof, (ii) to
impose upon any Bank or Participant any obligation to file for or otherwise
claim any such deduction or credit or to institute, prosecute or defend any
claim,

 

-14-



--------------------------------------------------------------------------------

action or proceeding for the recovery of any such refund or for obtaining any
such reduction, which matters shall remain in the sole discretion of such Bank
or such Participant, or (iii) to impose upon any Bank any obligation to claim or
to institute, prosecute or defend any action for collecting or obtaining any
amounts due from a Participant to such Bank pursuant to this Section.

 

(e) If any payment under this Agreement or under the Notes shall be specified to
be made upon a day which is not a Business Day, it shall be made on the next
succeeding day which is a Business Day, and such extension of time shall in such
case be included in computing interest and fees, if any, in connection with such
payment.

 

(f) Interest on the Eurodollar Rate Loans shall be computed on the basis of a
year of 360 days and for the actual number of days elapsed. Interest on the
Loans which are not Eurodollar Rate Loans and commitment fees hereunder shall be
computed on the basis of a year of 365 days and for the actual number of days
elapsed.

 

(g) If any payment under this Agreement shall not be paid when due (including
interest on Loans, to the extent permitted by law), such payment shall, unless
otherwise specified herein or in the Notes, bear interest, payable on demand,
for each day from and including the date payment thereof was due to but
excluding the date of actual payment (after as well as before judgment), at a
rate per annum equal to the sum of two percent (2%) plus the rate of interest
otherwise applicable on such payment, or if no such rate is specified herein at
a rate per annum equal to the sum of the highest Applicable Margin plus the
Alternate Rate, which interest rate shall change as and when the Alternate Rate
shall change.

 

(h) If some but less than all amounts due from MBIA are received by the
Administrative Agent, the Administrative Agent shall distribute such amounts in
the following order of priority: (i) to the payment of all other amounts not
otherwise referred to in this Section 3.6(h) then due and payable hereunder or
under the Notes, (ii) to the payment of interest then due and payable on the
Loans, and (iii) to the payment of principal then due and payable on the Loans.

 

ARTICLE 4

 

CONDITIONS PRECEDENT

 

Section 4.1 Restatement Effective Date.

 

(a) The obligations of the initial Banks to make Loans under the Original Credit
Agreement became effective as of the Effective Date upon the satisfaction of the
conditions stated in Section 4.1 thereof.

 

(b) The amendments to and restatement of the Original Credit Agreement provided
for herein shall become effective as of the Restatement Effective Date when each
of the following conditions has been fulfilled to the reasonable satisfaction of
the Administrative Agent.

 

(i) As of the Restatement Effective Date (and after giving effect to amendments
to and restatement of the Original Credit Agreement set forth herein), (A)

 

-15-



--------------------------------------------------------------------------------

there shall exist no Default or Event of Default, and (B) all representations
and warranties made by MBIA herein or in any of the Loan Documents shall be true
and correct with the same effect as though such representations and warranties
had been made at and as of such time;

 

(ii) Each Bank shall have received a Note dated the Restatement Effective Date,
in a principal amount equal to its Commitment and otherwise meeting the
requirements of Section 2.3 (the “Substitute Notes”), which, in the case of
Banks which are parties to the Original Credit Agreement, shall be issued in
replacement of and exchange for the Note or Notes heretofore issued by MBIA to
such Banks under the Original Credit Agreement;

 

(iii) Each Fronting Bank shall have received a Fronting Bank Note or Fronting
Bank Notes dated the Restatement Effective Date and otherwise meeting the
requirements of Section 2.11 and substantially in the form of Exhibit H hereto
(the “Substitute Fronting Bank Notes”) which shall be issued in replacement of
and exchange for the Fronting Bank Note or Fronting Bank Notes heretofore issued
by MBIA to such Banks under the Original Credit Agreement;

 

(iv) The Collateral Agent and MBIA shall have entered into the Security
Agreement, substantially in the form of Exhibit D hereto, which shall be in full
force and effect;

 

(v) The Agent shall have received results of Uniform Commercial Code searches
with respect to the name MBIA Insurance Corporation and the Collateral from the
office of the Secretary of State of New York, confirming (A) the absence of
Liens thereon other than in favor of the Collateral Agent for the benefit of the
Banks, and (B) the filing of effective Form UCC-1 financing statements (or
amendments thereto) naming MBIA as debtor and the Collateral Agent as secured
party, each appropriate for the perfection of the Lien of the Collateral Agent
on the Collateral created and held for the benefit of the Banks under the
Security Agreement;

 

(vi) The Administrative Agent shall have received each of the following, in form
and substance satisfactory to the Administrative Agent:

 

  (A) A certificate of any two of the President, any Vice President or the
Treasurer of MBIA, dated the Restatement Effective Date, to the effect that the
conditions set forth in Section 4.1(b)(i) hereof have been satisfied and that no
governmental filings, consents and approvals are necessary to be secured by MBIA
in order to permit the borrowings hereunder, the grant of the Lien under the
Security Agreement and the execution, delivery and performance in accordance
with their respective terms of this Agreement and the other Loan Documents and
the consummation of the transactions contemplated hereby and thereby, each of
which shall be in full force and effect;

 

-16-



--------------------------------------------------------------------------------

  (B) A legal existence and good standing certificate with respect to MBIA
issued as of a recent date by the Superintendent of the Department;

 

  (C) copies of the duly adopted resolutions of the Board of Directors of MBIA,
or an authorized committee thereof, authorizing the execution, delivery and
performance in accordance with their respective terms of this Agreement, the
Substitute Notes, the Substitute Fronting Bank Notes and the Security Agreement
(collectively, the “Restatement Documents”), accompanied by a certificate of the
Secretary or an Assistant Secretary of MBIA stating as to (x) the effect that
such resolutions are in full force and effect, (y) the incumbency and signatures
of the officers signing the Restatement Documents on behalf of MBIA, and (z) a
copy of the articles of incorporation or by-laws of MBIA;

 

  (D) opinions of the General Counsel or Deputy General Counsel of MBIA and of
Kutak Rock, MBIA’s counsel, each dated as of the Restatement Effective Date,
which are substantially to the effect set forth in the forms attached hereto as,
respectively, Exhibits I and J; and

 

  (E) such other documents, instruments, approvals (and, if reasonably requested
by either Agent or the Majority Banks, duplicates or executed copies thereof
certified by an appropriate governmental official or an authorized officer of
MBIA) or opinions as either Agent or the Majority Banks may reasonably request;

 

(vii) The Administrative Agent shall have received reasonably satisfactory
evidence that long-term obligations insured by MBIA are publicly assigned a
rating of Aaa by Moody’s and AAA by S&P by reason of such insurance;

 

(viii) The Bank Fee Letter, as defined under the Original Credit Agreement,
shall have been modified and replaced, in form and substance satisfactory to
MBIA and the Administrative Agent and consented to by the Banks, and the amounts
payable by MBIA on or prior to the Restatement Effective Date as set forth in
the Bank Fee Letter shall have been paid;

 

(ix) The Agent Fee Letter, in form and substance satisfactory to MBIA and the
Administrative Agent, shall have been executed and delivered; and

 

(x) All corporate and legal proceedings and all instruments in connection with
the transactions contemplated by this Amendment and the Loan Documents shall be
satisfactory in form and substance to the Administrative Agent.

 

A certificate of the Administrative Agent delivered to MBIA stating that
amendments to and restatement of the Original Credit Agreement set forth herein
have been become effective shall be conclusive evidence thereof.

 

Section 4.2 Conditions Precedent to Each Loan. The obligation of each Bank to
make each Loan is subject to the fulfillment of each of the following conditions
immediately prior to or

 

-17-



--------------------------------------------------------------------------------

contemporaneously with the making of such Loan, unless waived in writing by the
Administrative Agent and each Bank:

 

(a) The Administrative Agent shall have received the appropriate notice of
borrowing pursuant to Section 2.2(a);

 

(b) The Loan Commencement Event shall have occurred;

 

(c) Immediately after giving effect to each such Loans, the aggregate principal
amount of Loans made hereunder, determined without regard to any repayments or
prepayments thereof, shall not exceed MBIA’s Cumulative Losses incurred after
the occurrence of the Loan Commencement Event;

 

(d) The aggregate amount of such Loans does not exceed the aggregate Available
Commitment in effect on such date, (after giving effect to any reduction of
Commitments on such date pursuant to Section 3.2); and

 

(e) The aggregate amount of such Loan to be made by any Bank (other than a
Fronting Bank Loan) does not exceed the Commitment of such Bank in effect on
such date (after giving effect to any reduction thereof on such date pursuant to
Section 3.2) minus the aggregate principal amount of Loans theretofore made by
such Bank (other than a Fronting Bank Loan) hereunder without regard to any
repayment or prepayment thereof.

 

Each borrowing hereunder, whether or not accompanied by a written notice of
borrowing, shall be deemed to be a representation and warranty by MBIA on the
date thereof as to the satisfaction of the conditions set forth in paragraphs
(b), (c), (d) and (e) above.

 

ARTICLE 5

 

REPRESENTATIONS AND WARRANTIES; OTHER AGREEMENTS

 

In order to induce the Administrative Agent and the Banks to enter into this
Agreement and to make the Loans, MBIA makes the following representations and
warranties to the Administrative Agent and the Banks, which shall survive the
execution and delivery of this Agreement and the making of each Loan:

 

Section 5.1 Due Incorporation, Etc. MBIA is a stock insurance corporation duly
organized, validly existing and in good standing under the laws of the State of
New York, is duly qualified as a foreign corporation in good standing in each
jurisdiction in which failure to so qualify would materially adversely affect
its business, assets, operations or financial condition, and has all requisite
power and authority, corporate or other, and all requisite governmental
licenses, authorizations, permits, consents and approvals to conduct its
business and to own its properties.

 

Section 5.2 Due Authorization, Etc. The execution, delivery and performance by
MBIA of this Agreement and the Loan Documents are within its corporate powers,
have been duly authorized by all necessary corporate action and do not and will
not (i) violate any provision of any law, rule, regulation (including, without
limitation, the New York Insurance Law, the

 

-18-



--------------------------------------------------------------------------------

Investment Company Act of 1940, as amended, or, with respect to the application
of the proceeds of Loans hereunder, Regulations T, U or X of the Board of
Governors of the Federal Reserve System), order, writ, judgment, injunction,
decree, determination or award presently in effect having applicability to MBIA
or of the corporate articles or by-laws of MBIA, (ii) result in a breach of or
constitute a default under any indenture or loan or credit agreement or any
other agreement, lease or instrument to which MBIA is a party or by which it or
its properties may be bound or affected, or (iii) result in, or require, the
creation or imposition of any Lien upon or with respect to any of the properties
now owned or hereafter acquired by MBIA (other than as contemplated by the Loan
Documents), other than, in the case of clauses (ii) and (iii), breaches,
defaults or Liens which could not materially and adversely affect the business,
assets, operations or financial condition of MBIA or the ability of MBIA to
perform its obligations under this Agreement or any Loan Document.

 

Section 5.3 Approvals. No consent, approval or other action by, or any notice to
or filing with any court or administrative or governmental body is or will be
necessary for the valid execution, delivery or performance by MBIA of this
Agreement or any of the Loan Documents.

 

Section 5.4 Enforceability. This Agreement and each of the Loan Documents
constitute a legal, valid and binding obligation of MBIA, enforceable against
MBIA in accordance with their respective terms, except as such enforceability
may be limited by bankruptcy, insolvency, moratorium or other similar laws
affecting the enforcement of creditors’ rights generally and the availability of
equitable remedies, whether such matter is heard in a court of law or a court of
equity.

 

Section 5.5 Pari Passu Obligations. Except with respect to MBIA’s obligations to
pay the principal of and interest on the Loans (which the Banks acknowledge are
limited by Section 2.7), the obligations of MBIA under this Agreement and the
Loan Documents are recourse and general obligations of MBIA which shall at all
times rank at least pari passu in priority of payment and in all other respects
with all other unsecured obligations of MBIA, including without limitation
MBIA’s obligations to pay claims under Insurance Contracts under the New York
Insurance Law, subject, however, to statutory priorities granted to certain
claims under Article 74 of the New York Insurance Law.

 

Section 5.6 Financial Information, etc.

 

(a) MBIA has heretofore furnished to the Administrative Agent (or its
predecessor Administrative Agent) and, through the Administrative Agent (or such
predecessor), to each Bank the audited consolidated and unaudited consolidating
balance sheets of MBIA Inc. and its subsidiaries at December 31 in each of the
years 1999 through 2004, inclusive, the related audited consolidated statements
of income, changes in stockholders’ equity and financial position or cash flows,
as the case may be, and unaudited consolidating statements of income for each of
the years then ended. Such financial statements, as restated, were prepared in
accordance with generally accepted accounting principles consistently applied
and present fairly the consolidated financial position and consolidated results
of operations and cash flows of MBIA, Inc. and its subsidiaries and the
financial position and results of operations and cash flows of MBIA at the dates
and for the periods indicated therein. There has been no material adverse

 

-19-



--------------------------------------------------------------------------------

change in the consolidated financial position or consolidated results of
operations or cash flows of MBIA Inc. and its subsidiaries taken as a whole or
of MBIA since December 31, 2004.

 

(b) MBIA has heretofore furnished to the Administrative Agent (or its
predecessor Administrative Agent) and, through the Administrative Agent (or such
predecessor), to each Bank its annual statements and its financial statements as
filed with the Department for the years ended December 31, 1999 through December
31, 2004, inclusive. Such annual statements and financial statements were
prepared in accordance with the statutory accounting principles set forth in the
New York Insurance Law, all of the assets described therein were the absolute
property of MBIA at the dates set forth therein, free and clear of any liens or
claims thereon, except as therein stated, and each such Annual Statement is a
full and true statement of all the assets and liabilities and of the condition
and affairs of MBIA as of such dates and of its income and deductions therefrom
for the year or quarter ended on such dates; provided, however, that MBIA has
notified the Department of its intention to restate such statements for the year
ended December 31, 2004 and file such restated statements with the Department as
soon as practicable; such statements, when refiled, will be a full and true
statement of all the assets and liabilities and of the condition and affairs of
MBIA as of December 31, 2004 and of its income and deductions therefrom for the
year ended December 31, 2004.

 

Section 5.7 Litigation. There are no actions, suits or proceedings pending or,
to the knowledge of MBIA, threatened against or affecting MBIA, or any
properties or rights of MBIA, by or before any court, arbitrator or
administrative or governmental body in which there is a reasonable possibility
of an adverse decision or determination which could materially and adversely
affect the business, assets, operations or financial condition of MBIA or the
ability of MBIA to perform its obligations under this Agreement or any Loan
Document or which in any way draws into question the validity or enforceability
of this Agreement or any of the Loan Documents.

 

Section 5.8 Taxes. MBIA has filed all Federal and state income tax returns which
are required to be filed, and has paid all taxes as shown on said returns and
all assessments received by it to the extent that such taxes have become due and
to the extent that failure to pay the same could materially and adversely affect
the business, assets, operations or financial condition of MBIA or the ability
of MBIA to perform its obligations under this Agreement or any Loan Document,
other than taxes being contested in a manner permitted by Section 6.4.

 

Section 5.9 Absence of Defaults, etc. MBIA is not in violation of any provision
of any law, rule, regulation, order, writ, judgment, injunction, decree,
determination or award presently in effect having applicability to MBIA or of
the charter or by-laws of MBIA, or in default under any material indenture,
agreement, lease or instrument to which it is a party or by which it or any of
its properties may be subject or bound where such violation or default may
result in a material adverse effect on the business, assets, operations or
financial condition of MBIA or on its ability to perform its obligations under
this Agreement or any other Loan Document.

 

Section 5.10 ERISA. Each member of the Controlled Group has fulfilled any
applicable obligations under the minimum funding standards of ERISA and the Code
with respect to each Plan and is in compliance in all material respects with the
presently applicable

 

-20-



--------------------------------------------------------------------------------

provisions of ERISA and the Code, and has not incurred any liability to the PBGC
or a Plan under Title IV of ERISA. No member of the Controlled Group is a party
to, or is or has been required to make contributions to, or has terminated any
Multiemployer Plan.

 

Section 5.11 Compliance with Insurance Law. MBIA is duly licensed to transact
business as a financial guaranty insurance corporation by the Department and (a)
has all other requisite federal, state and other governmental licenses,
authorizations, permits, consents and approvals to conduct its insurance and
other business as presently conducted and proposed to be conducted in the State
of New York and each other jurisdiction in which it writes or issues policies of
insurance (including without limitation any form of financial guaranty
insurance, fidelity and surety insurance or credit insurance), surety bonds,
guaranties, contracts of reinsurance or other undertakings similar to the
foregoing (collectively, “Insurance Contracts”) or in which it conducts
business, except for failures, if any, to have such licenses, authorizations,
permits, consents and approvals which singly or in the aggregate do not have a
material adverse effect on the business, assets, operations or financial
condition of MBIA or the ability of MBIA to perform its obligations under this
Agreement or any of the Loan Documents, (b) has made all filings of each of its
forms of Insurance Contracts and of its rates and charges with the Department
and all other federal, state and other administrative or governmental bodies
required for the use thereof and has obtained all requisite approvals thereof,
except for failures, if any, to file or to obtain such approvals which singly or
in the aggregate do not have a material adverse effect on the business, assets,
operations or financial condition of MBIA or the ability of MBIA to perform its
obligations under this Agreement or any of the Loan Documents, (c) has duly
established and maintains all reserves required under the New York Insurance Law
and the regulations of the Department thereunder and other applicable federal,
state and other laws, rules and regulations, except for failures, if any, to
maintain reserves which do not have a material adverse effect on the business,
assets, operations or financial condition of MBIA or the ability of MBIA to
perform its obligations under this Agreement or any of the Loan Documents, (d)
has duly filed all annual statements, financial statements and other information
and reports required to have been filed with the Department and each other
federal, state and other administrative or governmental body, except for
failures, if any, to file which singly or in the aggregate do not have a
material adverse effect on the business, assets, operations or financial
condition of MBIA or the ability of MBIA to perform its obligations under this
Agreement or any of the Loan Documents, and (e) is in compliance (and has not
received any notice from the Department or similar administrative or
governmental body or an authorized representative thereof claiming that it is
not in compliance) with the New York Insurance Law and the regulations of the
Department thereunder and with all other applicable federal, state and other
laws, rules and regulations relating to its insurance and other business, except
with respect to failures, if any, to comply which singly or in the aggregate do
not have a material adverse effect on the business, assets, operations or
financial condition of MBIA or the ability of MBIA to perform its obligations
under this Agreement or any of the Loan Documents.

 

Section 5.12 Covered Portfolio. Substantially all of the Insured Obligations in
the Covered Portfolio on the Restatement Effective Date were insured by MBIA
under Insurance Contracts in the form or forms heretofore supplied to the
Administrative Agent in accordance with MBIA’s underwriting criteria as
heretofore disclosed to the Administrative Agent and each Bank, and in MBIA’s
reasonable judgment such Insured Obligations represent an overall risk of loss
(based on all factors including without limitation investment quality and
geographical and

 

-21-



--------------------------------------------------------------------------------

market diversification) which is not materially greater than the risk of loss
represented by all of MBIA’s Insured Obligations as of the Restatement Effective
Date. MBIA has no reason to believe that its rights included among the
Collateral are not valid and binding against the obligors thereunder in
accordance with their respective terms, except insofar as enforceability may be
limited by bankruptcy, insolvency, moratorium or other similar laws affecting
the enforcement of creditors’ rights generally and the availability of equitable
remedies, except for such Collateral which, in the aggregate, will not have a
material and adverse effect on the right and ability of the Administrative
Agent, on behalf of the Banks, in accordance with the Security Agreement, to
realize upon the Pledged Recoveries. The several reinsurance agreements between
MBIA, on the one hand, and certain member companies of the Municipal Bond
Insurance Association, respectively, on the other, are the legal, valid, binding
and enforceable obligations of the parties thereto in accordance with their
terms, except insofar as enforceability may be limited by bankruptcy,
insolvency, moratorium or other similar laws affecting the enforcement of
creditors’ rights generally and the availability of equitable remedies.

 

Section 5.13 Investment Company Status. MBIA is not an “investment company” or a
company “controlled by” an investment company within the meaning of the
Investment Company Act of 1940, as amended.

 

Section 5.14 SEC Reports. MBIA has heretofore furnished to the Administrative
Agent and, through the Administrative Agent, to each Bank true and complete
copies of (a) the Annual Reports of MBIA Inc. on Form 10-K filed with the
Securities and Exchange Commission for each of its fiscal years ended December
31, 1999 through December 31, 2004, inclusive, (b) each report, if any, on Form
8-K filed by MBIA Inc. with such Commission since December 31, 2004, and (c)
each amendment, if any, filed by MBIA Inc. with such Commission with respect to
any of the foregoing, together in each case with true and complete copies of all
reports, proxy statements and other materials incorporated by reference therein
(collectively, the “SEC Reports”). None of the SEC Reports contains any untrue
statement of a material fact or omits to state any material fact necessary in
order to make the statements contained therein not misleading.

 

Section 5.15 Ownership; Subsidiaries. All of the issued and outstanding common
stock of MBIA is owned beneficially and of record by MBIA Inc., subject to no
Liens. There are no options or similar rights of any Person to acquire any such
common stock or any other common stock of MBIA. MBIA has and, as of the
Restatement Effective Date, MBIA will have no Subsidiaries other than its
Subsidiaries identified in the SEC report for the year ended December 31, 2004.

 

Section 5.16 Disclosure. There is no fact known to MBIA which materially
adversely affects the business, assets, operations or financial condition of
MBIA or the ability of MBIA to perform its obligations under this Agreement or
any Loan Document which has not been set forth in this Agreement, in the
financial statements referred to in Section 5.6(a) or the SEC Reports.

 

-22-



--------------------------------------------------------------------------------

 

ARTICLE 6

 

COVENANTS

 

MBIA agrees that, so long as any Loan remains outstanding or any obligation of
MBIA hereunder or under the Notes or any other Loan Document remains unpaid or
unsatisfied or any Bank has any obligation to make a Loan or advance other
amounts hereunder, unless the Administrative Agent and the Majority Banks
otherwise consent in writing:

 

Section 6.1 Use of Proceeds. MBIA will use the proceeds of the Loans only to pay
or reimburse itself for the payment of Losses or to establish or maintain
Reserves in respect of the Covered Portfolio.

 

Section 6.2 Conduct of Business and Corporate Existence. MBIA will continue to
engage in business of the same general type as now conducted by it and do or
cause to be done all things necessary to preserve, renew and keep in full force
and effect its corporate existence, material rights, licenses, permits and
franchises.

 

Section 6.3 Compliance with Laws. MBIA will comply in all material respects with
all applicable laws, ordinances, rules, regulations, and requirements of
governmental authorities (including, without limitation, the New York Insurance
Law, the insurance laws of any other jurisdiction applicable to MBIA and ERISA
and the rules and regulations thereunder) except where the necessity of
compliance therewith is contested in good faith by appropriate proceedings.

 

Section 6.4 Obligations and Taxes. MBIA shall pay all its material obligations
promptly and in accordance with their terms and pay and discharge promptly all
material taxes, assessments and governmental charges or levies imposed upon it
or upon its income or profits or in respect of its property, before the same
shall become in default, as well as all material lawful claims for labor,
materials and supplies or otherwise which, if unpaid, might become a Lien or
charge upon such properties or any part thereof; provided, however, that MBIA
shall not be required to pay and discharge or to cause to be paid and discharged
any such tax, assessment, charge, levy or claim so long as the validity or
amount thereof shall be contested in good faith by appropriate proceedings and
adequate reserves with respect thereto shall have been established on the books
of MBIA.

 

Section 6.5 Liens. MBIA will not create, assume or permit to exist any Lien on
any Pledged Recoveries, Pledged Premiums or other Collateral, other than the
Lien in favor of the Banks under the Security Agreement.

 

Section 6.6 Merger or Sale of Assets. MBIA shall not consolidate or merge with
or into, or transfer all or substantially all of its properties or assets to,
another Person, except that MBIA may merge or consolidate with another
corporation or may transfer all or substantially all of its property, business
and assets as an entirety to another corporation, if (i) immediately prior and
after giving effect to such transaction there shall exist no Default or Event of
Default (including without limitation an Event of Default described in paragraph
(j) of Section 7.1), (ii) the surviving or acquiring corporation, as the case
may be, expressly and unconditionally

 

-23-



--------------------------------------------------------------------------------

assumes all of the obligations of MBIA hereunder in an instrument in form and
substance satisfactory to the Majority Banks which is enforceable directly by
the Administrative Agent and the Banks, (iii) MBIA shall have delivered to the
Administrative Agent and the Banks an opinion, in form and substance
satisfactory to the Administrative Agent, from counsel reasonably acceptable to
the Administrative Agent, confirming the matters set forth in clause (ii) above,
(iv) immediately after giving effect to such transaction, the net worth,
determined in accordance with generally accepted accounting principles, and its
capital and surplus, determined in accordance with statutory accounting
principles, of the surviving corporation is at least equal to MBIA’s net worth
or capital and surplus, as the case may be, immediately prior to giving effect
to such transaction, (v) MBIA shall have provided to the Administrative Agent
and the Banks, in form and substance reasonably satisfactory to the
Administrative Agent, a report from PricewaterhouseCoopers or other independent
public accountants of recognized national standing, confirming the matters set
forth in clause (iv) above, and (vi) the Administrative Agent shall have
received evidence satisfactory to it that such transaction will not result in
any downgrading or potential downgrading of any obligation insured by MBIA by
Moody’s, S&P or any other nationally recognized rating agency which, with the
consent of MBIA, rates the creditworthiness of such obligations.

 

Section 6.7 Underwriting Criteria. MBIA shall maintain its criteria for
underwriting Insurance Contracts substantially as in effect on the Restatement
Agreement Date and as disclosed to the Administrative Agent and the Banks, and
Insured Obligations which are placed in the Covered Portfolio by MBIA shall in
MBIA’s reasonable judgment represent an overall risk of loss (based on all
factors including without limitation investment quality and geographical and
market diversification) which is not materially greater than the risk of loss
represented by all of MBIA’s Insured Obligations.

 

Section 6.8 Collection of Pledged Recoveries and Pledged Premiums. MBIA shall at
all times use its best efforts to collect and otherwise realize upon all Pledged
Recoveries and Pledged Premiums in compliance with applicable law and in a
commercially reasonably manner.

 

Section 6.9 Inspection of Books and Records. MBIA will keep proper books of
record and account in which full, true and correct entries in conformity with
generally accepted accounting principles shall be made of all dealings and
transactions in relation to its business and activities; and will permit
representatives of any Bank or the Administrative Agent following reasonable
notice to examine and make abstracts from any of its books and records and to
discuss its affairs, finances and accounts with its officers, employees and
independent public accountants, during regular business hours, and as often as
may reasonably be desired.

 

Section 6.10 Information Requirements. MBIA will furnish or cause to be
furnished to the Administrative Agent (with sufficient copies for distribution
to the Banks):

 

(a) within 60 days after the end of each of the first three quarterly fiscal
periods in each fiscal year of MBIA Inc., consolidated and consolidating balance
sheets of MBIA Inc. and its subsidiaries (including MBIA), as at the end of such
period and the related consolidated statements of income, changes in
stockholders’ equity and cash flows and consolidating statement of income of
MBIA Inc. and its subsidiaries for such period and (in the case of the second
and third quarterly periods) for the period from the beginning of the current

 

-24-



--------------------------------------------------------------------------------

fiscal year to the end of such quarterly period, setting forth in each case in
comparative form the consolidated and, where applicable, consolidating figures
for the corresponding periods of the previous fiscal year, all in reasonable
detail and certified by a principal financial officer of MBIA Inc. and, with
respect to the information set forth therein relating to MBIA, a principal
financial officer of MBIA as presenting fairly, in accordance with generally
accepted accounting principles (except for the absence of notes thereto) applied
(except as specifically set forth therein) on a basis consistent with such prior
fiscal periods, the information contained therein, subject to changes resulting
from normal year-end audit adjustments;

 

(b) within 120 days after the end of each fiscal year of MBIA Inc., consolidated
and consolidating balance sheets of MBIA Inc. and its subsidiaries (including
MBIA) as at the end of such year and the related consolidated statements of
income, changes in stockholders’ equity and cash flows and consolidating
statement of income of MBIA Inc. and its subsidiaries for such fiscal year,
setting forth in each case in comparative form the consolidated and, where
applicable, consolidating figures for the previous fiscal year, all in
reasonable detail and (i) in the case of such consolidated financial statements,
accompanied by a report thereon of PricewaterhouseCoopers or other independent
public accountants of recognized national standing selected by MBIA Inc., which
report shall state that such consolidated financial statements present fairly
the consolidated financial position of MBIA Inc. and its subsidiaries as at the
dates indicated and the consolidated results of their operations and cash flows
for the periods indicated in conformity with generally accepted accounting
principles applied on a basis consistent with prior years (except as otherwise
specified in such report) and that the audit by such accountants in connection
with such consolidated financial statements has been made in accordance with
generally accepted auditing standards, and (ii) in the case of such
consolidating financial statements, certified by a principal financial officer
of MBIA Inc. and, with respect to the information set forth therein relating to
MBIA, a principal financial officer of MBIA as presenting fairly, in accordance
with generally accepted accounting principles applied (except as specifically
set forth therein) on a basis consistent with such prior fiscal periods, the
information contained therein;

 

(c) together with each delivery of financial statements pursuant to paragraphs
(a) and (b) of this Section 6.10,

 

(i) a certificate of a principal financial officer of MBIA listing the Insured
Obligations in the Covered Portfolio and identifying the Insurance Contracts
with respect thereto and calculating in reasonable detail as of the date of such
financial statements (A) the Average Annual Debt Service on the Covered
Portfolio, (B) if such date is prior to the Loan Commencement Event, the excess
of MBIA’s Cumulative Losses (stating separately any Incremental Reserves
included therein) for the Facility Period over MBIA’s aggregate Pledged
Recoveries received during the Facility Period, and (C) if such date is on or
after the occurrence of the Loan Commencement Event, (1) evidence of the
occurrence thereof, (2) the amount of Installment Premiums with respect to
defaulted obligations received on or prior to such date and thereafter payable
in respect of the Covered Portfolio, (3) the aggregate amount of Pledged
Recoveries received by or for the account of MBIA during the Facility Period on
or prior to such date, and (4) the balance of the Collateral Account as of such
date; and

 

-25-



--------------------------------------------------------------------------------

(ii) a certificate of the President or a Vice President of MBIA stating that the
signer has reviewed the terms of this Agreement and has made, or caused to be
made under his supervision, a review in reasonable detail of the transactions
and condition of MBIA during the period covered by such financial statements and
that such review has not disclosed the existence during or at the end of such
accounting period, and that the signer does not have knowledge of the existence
as at the date of the officer’s certificate, of any condition or event which
constitutes a Default or an Event of Default or, if any such condition or event
existed or exists, specifying the nature and period of existence thereof and
what action MBIA has taken or is taking or proposes to take with respect
thereto;

 

(d) promptly after the filing thereof, a copy of the annual statement for each
calendar year and quarterly statements for each calendar quarter as filed with
the Department or other comparable agency of other jurisdictions and the
financial statements of MBIA for such calendar year or quarter prepared in
accordance with statutory accounting practices accompanied by a report thereon
of the independent public accountants of MBIA Inc. referred to in paragraph (b)
above;

 

(e) promptly upon the mailing thereof, a copy of each annual report to
stockholders and proxy statement of MBIA Inc. and, promptly upon the filing
thereof with the Securities and Exchange Commission, a copy of each annual
report on Form 10-K, quarterly report on Form 10-Q and current report on Form
8-K of MBIA Inc. and any amendment thereof;

 

(f) promptly after MBIA has received written notice or otherwise has knowledge
thereof, written notice describing in reasonable detail:

 

(i) the commencement of all proceedings and investigations by or before the
Department or any other governmental body and any actions and proceedings in any
court or before any arbitrator against or in any other way relating to MBIA
which, if adversely determined, could singly or when aggregated with all other
such proceedings, investigations and actions if adversely determined, have a
materially adverse effect on the business, assets, liabilities, financial
position, results of operations or cash flows of MBIA, or on the ability of MBIA
to perform its obligations under this Agreement or any Loan Document;

 

(ii) the occurrence of any Reportable Event, Prohibited Transaction or any
withdrawal by any member of the Controlled Group from any Multiemployer Plan or
any reasonable expectation of the occurrence of any Reportable Event, Prohibited
Transaction or any withdrawal by any member of the Controlled Group from any
Multiemployer Plan;

 

(iii) any report known to and relating to MBIA published by Moody’s, S&P or any
other nationally recognized rating agency which, with the consent of MBIA, rates
the creditworthiness of obligations insured by MBIA;

 

(iv) any material adverse change with respect to the business, assets,
liabilities, financial position, results of operations or cash flows of MBIA;
and

 

-26-



--------------------------------------------------------------------------------

(v) any Default or Event of Default;

 

(g) promptly after MBIA has received notice or otherwise has knowledge thereof,
written notice describing in reasonable detail:

 

(i) each Loss, including without limitation identification of the Insured
Obligation with respect to which such Loss occurred;

 

(ii) each default by the issuer of any Insured Obligation in the Covered
Portfolio or other obligor with respect thereto which could form the basis of a
claim under an Insurance Contract;

 

(iii) each default by any party to a reinsurance agreement or similar
arrangement with MBIA which covers any material amount of Insured Obligations in
the Covered Portfolio; and

 

(iv) all Reserves (including without limitation Incremental Reserves)
established by MBIA with respect to each matter referred to in clauses (i), (ii)
or (iii) above; and

 

(h) from time to time and promptly upon each request, such material data,
certificates, reports, statements, opinions of counsel addressed to the
Administrative Agent and the Banks, documents or further information regarding
the Covered Portfolio, the Collateral or the business, assets, liabilities,
financial position, results of operations or cash flows of MBIA or MBIA Inc. as
any Bank or the Administrative Agent reasonably may request.

 

All information, reports, statements and other papers and data furnished to the
Administrative Agent shall be, at the time the same are so furnished, complete
and correct in all material respects to the extent necessary to give the
Administrative Agent and the Banks true and accurate knowledge of the subject
matter thereof.

 

ARTICLE 7

 

EVENTS OF DEFAULT

 

Section 7.1 Events of Default. Each of the following shall constitute an Event
of Default hereunder (each herein called an “Event of Default”):

 

(a) default in the payment when due of (i) the principal of or interest on any
Loan or Note or (ii) any other interest, fees or other amounts payable under
this Agreement, in any such case if such default described in this clause (ii)
shall have continued for a period of five (5) Business Days after notice of such
failure from the Administrative Agent or any Bank; or

 

(b) any representation or warranty made by MBIA herein or in any of the Loan
Documents or in any writing furnished in connection with or pursuant to this
Agreement or any of the Loan Documents shall be false or misleading in any
material respect on the date as of which made; or

 

-27-



--------------------------------------------------------------------------------

(c) MBIA shall fail to perform or observe any of the provisions contained in
Section 6.1, 6.2, 6.5 or 6.6 hereof or in the Security Agreement, and such
failure remains unremedied for 30 days after notice of such failure from the
Administrative Agent or any Bank; or

 

(d) MBIA shall fail to perform or observe any other term, covenant or agreement
contained in this Agreement or any of the Loan Documents on its part to be
performed or observed and with respect to any such term, covenant or agreement
contained herein, and such failure remains unremedied for 45 days after notice
of such failure from the Administrative Agent or any Bank or, if by reason of
the nature of such failure the same cannot be remedied within such 45 days, MBIA
shall fail to proceed with reasonable diligence to remedy such failure;

 

(e) MBIA shall be in default in the payment of any principal of or interest on
any material Debt or in respect of which it is contingently liable beyond any
period of grace stated with respect thereto in any such obligation or in any
agreement under which any such obligation is created, or MBIA shall default in
the performance of any agreement under which any such obligation is created if
the effect of such default is to cause such obligation to become, or to permit
any holder or beneficiary thereof, or a trustee on behalf thereof, with notice
if required, to declare such obligation to be, due prior to its normal maturity;
provided that a notice or declaration of any such default or acceleration by any
such holder, beneficiary or trustee shall not constitute an Event of Default
described in this paragraph (e) if such notice or declaration is being contested
by MBIA in good faith by appropriate proceedings and MBIA has established all
adequate reserves with respect thereto; or a moratorium shall have been declared
or announced (whether or not in writing) by MBIA with respect to any of its
Debt; or

 

(f) MBIA shall commence a voluntary case concerning it under Title 11 of the
United States Code entitled “Bankruptcy” as now or hereafter in effect, or any
successor thereto (the “Bankruptcy Code”); or any involuntary case is commenced
against MBIA under the Bankruptcy Code and relief is ordered against MBIA or the
petition is controverted but is not dismissed within 60 days after the
commencement of the case; or MBIA is not generally paying its debts as such
debts become due; or a custodian (as defined in the Bankruptcy Code) is
appointed for, or takes charge of, all or substantially all of the property of
MBIA; or MBIA commences any other proceeding under any reorganization,
arrangement, readjustment of debt, relief of debtors, dissolution, insolvency or
liquidation or similar law of any jurisdiction whether now or hereafter in
effect relating to MBIA or there is commenced against MBIA any such proceeding
which remains undismissed for a period of 60 days or MBIA is adjudicated
insolvent or bankrupt; or MBIA fails to controvert in a timely manner any such
case under the Bankruptcy Code or any such proceeding or any order of relief or
other order approving any such case or proceeding or in the appointment of any
custodian or the like of or for it or any substantial part of its property or
suffers any such appointment to continue undischarged or unstayed for a period
of 60 days; or MBIA makes a general assignment for the benefit of creditors; or
any action is taken by MBIA for the purpose of effecting any of the foregoing;
or a receiver or trustee or other officer or representative of a court or of
creditors, or any court, governmental officer or agency, shall under color of
legal authority, take and hold possession of any substantial part of the
property or assets of MBIA for a period in excess of 60 days; or

 

-28-



--------------------------------------------------------------------------------

(g) entry against MBIA of a decree or order of a court or the Department or
other agency or supervisory authority having jurisdiction in the premises for
the appointment of a conservator or receiver or rehabilitator or liquidator in
any insolvency, readjustment of debt, marshalling of assets and liabilities or
similar proceedings, or for the winding-up or liquidation of its affairs, and
such decree or order shall have remained in force undischarged or unstayed for a
period of 60 days; or

 

(h) consent by MBIA to the appointment of a conservator or receiver or
rehabilitator or liquidator in any insolvency, readjustment of debt, marshalling
of assets and liabilities or similar proceedings of or relating to MBIA or of or
relating to all or substantially all of its property; or

 

(i) this Agreement, any Note, the Security Agreement or any other material Loan
Document shall not be or shall cease to be in full force and effect for any
reason; or the Security Agreement shall fail to grant to the Collateral Agent
the liens and security interests intended to be created thereby; or any Person
other than the Collateral Agent shall have any Lien on any Collateral; or any
Pledged Recoveries or Pledged Premiums shall be unavailable to pay the
obligations of MBIA hereunder or under any Loan Documents in accordance with the
terms hereof or thereof for any reason; or

 

(j) Except as permitted under Section 6.6, MBIA Inc. shall cease to own at least
90% of each class of issued and outstanding Voting Stock of MBIA, or a Change of
Control shall occur with respect to MBIA Inc.; for purposes of this paragraph, a
“Change of Control” shall be deemed to occur if any person or group (as defined
in the Securities Exchange Act of 1934, as amended), after December 31, 2001,
acquires ownership of 20% or more of the issued and outstanding capital stock of
MBIA Inc.

 

Section 7.2 Remedies. Upon the occurrence of an Event of Default and while such
Event of Default shall be continuing, the Administrative Agent shall, at the
request of the Majority Banks in their sole discretion, subject to the
limitations of Section 2.7 hereof, take any one or more of the following
actions; provided that the Banks shall not in any event have the right to
decline to make additional Loans when otherwise required by this Agreement
except as otherwise provided in Section 4.2 hereof:

 

(a) by notice to MBIA, declare all amounts payable by MBIA hereunder to be
forthwith due and payable, and the same shall thereupon become due and payable
without demand, presentment, protest or further notice of any kind, all of which
are hereby expressly waived; provided that no notice or declaration of any kind
is required upon the occurrence of an MBIA Event of Insolvency;

 

(b) by notice to MBIA, exclude any additional Insured Obligations from the
Covered Portfolio;

 

(c) exercise or direct the exercise of any or all of the rights and remedies of
the Administrative Agent, the Collateral Agent or the Banks under any or all of
the Loan Documents, subject to the limitations in the Security Agreement with
respect to rights and

 

-29-



--------------------------------------------------------------------------------

remedies thereunder which are exercisable only upon and after the occurrence of
a Servicing Trigger Event; and

 

(d) take whatever other action at law or in equity may appear necessary or
desirable to collect the amounts then due and thereafter to become due hereunder
or to enforce any other of its rights hereunder.

 

Section 7.3 No Waiver; Remedies Cumulative. No failure by the Administrative
Agent, the Collateral Agent or any Bank to exercise, and no delay in exercising,
any right hereunder shall operate as a waiver thereof; nor shall any exercise or
partial exercise of any right hereunder or under any Loan Document preclude any
other further exercise thereof or the exercise of any other right. Subject to
the provisions of Section 2.7, the remedies provided are cumulative and not
exclusive of any remedies provided by law.

 

Section 7.4 Right of Setoff; etc. Except as otherwise provided in Section 2.7
hereof, in addition to any rights now or hereafter granted under applicable law
and not by way of limitation of any such rights, during the continuance of any
Event of Default hereunder, the Administrative Agent, the Collateral Agent and
each Bank is hereby authorized at any time and from time to time, without notice
to MBIA or to any other person or entity, any such notice being hereby expressly
waived by MBIA, to setoff and to appropriate and apply any and all deposits
(general or special) and any other indebtedness at any time held or owing by the
Administrative Agent, the Collateral Agent or such Bank to or for the credit or
the account of MBIA against and on account of the obligations and liabilities of
MBIA to the Administrative Agent, the Collateral Agent or such Bank under this
Agreement, irrespective of whether or not (i) the Administrative Agent, the
Collateral Agent or such Bank shall have made any demand hereunder, or (ii) the
Administrative Agent shall have declared the principal of and interest on the
Loans and Notes and any other amounts due hereunder to be due and payable as
permitted by Section 7.2 and although said obligations, liabilities or claims,
or any of them, shall be contingent or unmatured.

 

ARTICLE 8

 

THE AGENTS

 

Section 8.1 Appointment. Each Bank hereby irrevocably designates and appoints
The Bank of New York, as its agent to act as the Administrative Agent as
specified herein and in the other Loan Documents and each Bank hereby
irrevocably authorizes the Administrative Agent to take such action on behalf of
such Bank under the provisions of this Agreement and the other Loan Documents
and to give such consents, approvals or directions and to exercise such other
powers and perform such duties as are expressly delegated to the Administrative
Agent by the terms of this Agreement and the other Loan Documents, together with
such other powers as are reasonably incidental thereto. Each Bank hereby also
irrevocably designates and appoints The Bank of New York, as its agent to act as
the Collateral Agent as specified in the Security Agreement and the other Loan
Documents and each Bank hereby irrevocably authorizes the Collateral Agent to
take such action on behalf of such Bank under the provisions of the Security
Agreement and the other Loan Documents and to give such consents, approvals or
directions and to exercise such other powers and perform such duties as are
expressly delegated to the Collateral Agent by the terms of the Security
Agreement and the other Loan Documents,

 

-30-



--------------------------------------------------------------------------------

together with such other powers as are reasonably incidental thereto. The Bank
of New York agrees to act as such upon the express conditions contained in this
Agreement and the other Loan Documents. Notwithstanding any provision to the
contrary elsewhere in this Agreement or in any other Loan Document, neither
Agent shall have any duties or responsibilities (except those expressly set
forth herein or in the other Loan Documents) or any fiduciary relationship with
any Bank, and no implied covenants, functions, responsibilities, duties,
obligations or liabilities shall be read into this Agreement or any other Loan
Document or otherwise exist against either Agent. The provisions of this Article
8 are solely for the benefit of the Agents and the Banks, and MBIA shall have no
rights as a third party beneficiary of any of the provisions hereof. In
performing functions and duties under this Agreement and the Loan Documents,
each Agent shall act solely as agent of the Banks and does not assume and shall
not be deemed to have assumed any obligation or relationship of agency or trust
with MBIA.

 

Section 8.2 Delegation. Each Agent may execute any of its duties under this
Agreement or any other Loan Document by or through agents or attorneys-in-fact
and shall be entitled to advice of counsel concerning all matters pertaining to
such duties. Neither Agent shall be responsible for the negligence or misconduct
of any agents or attorneys-in-fact selected by it with reasonable care.

 

Section 8.3 Agent Not Liable; Reliance.

 

(a) Neither of the Agents nor any of their respective officers, directors,
employees, agents or attorneys-in-fact shall be (i) liable for any action
lawfully taken or omitted to be taken by it or such Person under or in
connection with this Agreement or the other Loan Documents (except in the case
of an Agent for its own gross negligence or willful misconduct) or (ii)
responsible in any manner to any Bank for any recitals, statements,
representations or warranties made by MBIA or any of its officers contained in
this Agreement or any of the Loan Documents, any other document or in any
certificate, report, statement or other document referred to or provided for in,
or received by either Agent under or in connection with, this Agreement or any
other document of for any failure of MBIA or its officers to perform its
obligations hereunder or thereunder. Neither Agent shall be under any obligation
to any Bank to ascertain or to inquire as to the observance or performance of
any of the agreements contained in, or conditions of, this Agreement or the
other Loan Documents, or to inspect the properties, books or records of MBIA.
Neither Agent shall be responsible to any Bank for the effectiveness,
genuineness, validity, enforceability, collectibility or sufficiency of this
Agreement or any other Loan Document or for any representations, warranties,
recitals or statements made herein or therein or made in any written or oral
statement or in any financial or other statements, instruments, reports,
certificates or any other documents in connection herewith or therewith
furnished or made by either Agent to any Bank or by or on behalf of MBIA to
either Agent or any Bank, or be required to ascertain or inquire as to the
performance or observance of any of the terms, conditions, provisions, covenants
or agreements contained herein or therein or as to the use of the proceeds of
the Loans or of the existence or possible existence of any Event of Default.

 

(b) Each Agent shall be entitled to rely, and shall be fully protected in
relying, upon any note, writing, resolution, notice, consent, certificate,
affidavit, letter, cablegram, telegram, telecopy, telex or teletype message,
statement, order or other document or conversation

 

-31-



--------------------------------------------------------------------------------

believed by it to be genuine and correct and to have been signed, sent or made
by the proper Person or Persons and upon advice and statements of legal counsel
(including, without limitation, counsel to MBIA), independent accountants and
other experts selected by either Agent or MBIA. Each Agent shall be fully
justified in failing or refusing to take an action under this Agreement or any
other Loan Document, unless it shall first receive such advice or concurrence of
the Banks as it deems appropriate and it shall first be indemnified to its
satisfaction by the Banks against any and all liability and expense which may be
incurred by it by reason of taking or continuing to take any such action. Each
Agent shall in all cases be fully protected in acting, or in refraining from
acting, under this Agreement and the other Loan Documents in accordance with a
request of the Majority Banks, and such request and any action taken or failure
to act pursuant thereto shall be binding upon all Banks.

 

(c) Neither Agent shall be deemed to have knowledge or notice of the occurrence
of any Event of Default, unless it has received notice from a Bank or MBIA
referring to this Agreement, describing such Event of Default or other event and
stating that such notice is furnished pursuant to Section 8.3(c) of this
Agreement. In the event that an Agent receives such a notice, it shall give
prompt notice thereof to each Bank.

 

(d) Each Bank expressly acknowledges that neither of the Agent nor any of their
respective officers, directors, employees, agents or attorneys-in-fact have made
any representations or warranties to it and that no act by either Agent
hereinafter taken, including any review of the affairs of MBIA, shall be deemed
to constitute any representation or warranty by either Agent to any Bank. Each
Bank represents to each Agent that it has, independently and without reliance
upon either Agent or any other Bank, and based on such documents and information
as it has deemed appropriate, made its own appraisal of and investigation into
the business, assets, operations, property, financial and other conditions,
prospects and creditworthiness of MBIA and made its own decision to enter into
this Agreement and its Assignment and Assumption Agreement. Each Bank also
represents that it will, independently and without reliance upon either Agent or
any other Bank and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit analysis, appraisals
and decisions in taking or not taking action under this Agreement, and to make
such investigation as it deems necessary to inform itself as to the business,
assets, operations, property, financial and other conditions, prospects and
creditworthiness of MBIA. Neither Agent shall have any duty or responsibility to
provide any Bank with any credit or other information concerning the business,
operations, assets, property, financial and other conditions, prospects or
creditworthiness of MBIA which may come into the possession of either Agent or
any of its respective officers, directors, employees, agents or
attorneys-in-fact.

 

(e) Each Bank expressly agrees that The Bank of New York, as successor
collateral agent, shall enter into the Security Agreement on its behalf, and
expressly consents to the terms and conditions thereof.

 

Section 8.4 Indemnity. The Banks agree to indemnify each Agent ratably according
to their respective Commitments from and against any and all liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
reasonable expenses (including, without limitation, inspection expenses pursuant
to Section 6.9 and reasonable fees and expenses of legal counsel and other
experts) or disbursements of any kind whatsoever which may at any time

 

-32-



--------------------------------------------------------------------------------

(including without limitation at any time following the payment of any Loan or
the termination of this Agreement) be imposed on, incurred by or asserted
against such Agent in its capacity as such in any way relating to or arising out
of this Agreement or any other Loan Document, or any documents contemplated by
or referred to herein or the transactions contemplated hereby or any action
taken or omitted to be taken by such Agent under or in connection with any of
the foregoing is not paid by MBIA; provided that no Bank shall be liable to an
Agent for the payment of any portion of such liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, costs, expenses or disbursements
resulting solely from such Agent’s gross negligence or willful misconduct. If
any indemnity furnished to an Agent for any purpose shall, in its opinion, be
insufficient or become impaired, such Agent may call for additional indemnity
and cease, or not commence, to do the acts indemnified against until such
additional indemnity is furnished. The agreements in this section shall survive
the repayment of the Loans and the termination of this Agreement.

 

Section 8.5 Liability of Agent. In no event shall either Agent have any
liabilities or responsibilities to MBIA on account of the failure of any Bank to
perform its obligations hereunder or to any Bank on account of the failure of
MBIA to perform its obligations hereunder or under any other Loan Document.

 

Section 8.6 Agent May Act. Each Agent may make loans to, accept deposits from
and generally engage in any kind of business with MBIA, all as though it were
not an Agent hereunder. The terms “Banks” and “Majority Banks” and any similar
terms shall include each Agent in its individual corporate capacity as a Bank or
one of the Majority Banks.

 

Section 8.7 Successor.

 

(a) The Administrative Agent may resign as such at any time upon at least 30
days’ prior notice to MBIA and all Banks, such resignation not to be effective
until a successor Administrative is in place. If the Administrative Agent at any
time shall resign, the Majority Banks, may appoint another Bank reasonably
acceptable to MBIA as a successor Administrative Agent which shall thereupon
become the Administrative Agent hereunder. If no such successor shall have been
so appointed and shall have accepted such appointment, within 30 days after the
retiring agent has given notice of resignation, then the retiring agent may, on
behalf of the Banks, appoint a successor Administrative Agent which shall be one
of the Banks. Notwithstanding the resignation of the Administrative Agent
hereunder, the provisions of Sections 8.2 through 8.5 shall continue to inure to
the benefit of the Administrative Agent in respect of any action taken or
omitted to be taken by it in its capacity as such while it was an Agent under
this Agreement or any Loan Document.

 

(b) The Collateral Agent may resign as set forth in Section 11(e) of the
Security Agreement.

 

Section 8.8 Determination by the Agent Conclusive and Binding. Any determination
required or expressly permitted to be made by the Administrative Agent or the
Collateral Agent under this Agreement shall be made by the Administrative Agent
or the Collateral Agent, as the case may be, in good faith and, when made, shall
be conclusive and binding on all parties.

 

-33-



--------------------------------------------------------------------------------

 

ARTICLE 9

 

NATURE OF OBLIGATIONS; INDEMNIFICATION

 

Section 9.1 Nature of Obligations; Survival. The obligations of MBIA under this
Agreement and the Notes and the other Loan Documents (other than payment of
principal of and interest on the Loans or under any Note, which are limited
recourse obligations subject to the provisions of Section 2.7) shall be
absolute, unconditional and irrevocable, shall be full recourse and general
obligations of MBIA and shall be satisfied strictly in accordance with the terms
of this Agreement, under all circumstances whatsoever. All covenants,
agreements, representations and warranties made herein or in any Note or any
Loan Document or in any certificate, document or instrument delivered pursuant
hereto or thereto shall survive the Effective Date and the Restatement Effective
Date, the making of each Loan and the occurrence of the Expiration Date and
shall continue in full force and effect so long as principal of or interest on
any Loan or any Note remains outstanding or unpaid, any other amount payable by
MBIA under this Agreement, any Note or any other Loan Document remains unpaid or
any other obligation of MBIA to perform any other act hereunder or under any
Note or any other Loan Document remains unsatisfied or any Bank has any
obligation to make a Loan or any other advance of moneys to MBIA hereunder.

 

Section 9.2 Indemnification. Notwithstanding the provisions of Section 2.7
hereof, MBIA hereby further indemnifies and holds harmless each Agent, each Bank
and each Participant from and against any and all claims, damages, losses,
liabilities, reasonable costs and expenses whatsoever (including attorneys’
fees) which such Agent, such Bank or such Participant may incur (or which may be
claimed against such Agent, such Bank or such Participant by any person or
entity whatsoever), including without limitation the failure of MBIA to make
payments of principal of and interest on the Loans and the Notes, by reason of
or in connection with (a) the failure by MBIA to deposit any amounts in the
Collateral Account which are required to be deposited therein as provided in the
Security Agreement or (b) the unavailability to any Bank or to any Participant
for any reason of any Pledged Recoveries or Pledged Premiums by reason of (i)
any bankruptcy, insolvency, reorganization, arrangement, readjustment,
composition, liquidation or similar proceeding with respect to MBIA, or (ii)
MBIA’s rescission or repudiation of any term hereof or of any Loan Document or
any Loan.

 

ARTICLE 10

 

MISCELLANEOUS

 

Section 10.1 Costs, Expenses and Taxes. Upon the receipt of reasonable
documentation evidencing such expenses, MBIA agrees to pay or cause to be paid
(a) to the Administrative Agent all reasonable out-of-pocket expenses, including
but not limited to fees and expenses of counsel for the Administrative Agent
(including New York and foreign counsel) incurred by the Administrative Agent
from time to time (i) arising in connection with the preparation, execution,
duplication, delivery and performance of this Agreement, any Loan Documents and
any documents, instruments or transactions pursuant to or in connection herewith
and (ii) relating to any requested amendments, waivers or consents to this
Agreement, any Loan Documents or any such documents or instruments, (b) to each
Bank, the legal fees and

 

-34-



--------------------------------------------------------------------------------

expenses (up to a maximum of $2,500 per opinion) incurred by such Bank in
obtaining opinions of counsel required by Moody’s or S&P or requested by MBIA
relating to this Agreement or any amendment or other modification hereof, and
(c) to the Administrative Agent and each Bank, fees and expenses of counsel for
the Administrative Agent or such Bank incurred by the Administrative Agent or
such Bank in connection with the enforcement or preservation by any of them of
rights under this Agreement or any such documents or instruments, including but
not limited to such expenses as may be incurred by the Administrative Agent or
such Bank in enforcing this Agreement or any of such other documents or
instruments after an Event of Default shall have occurred. MBIA agrees to pay
all stamp, document, transfer, recording or filing taxes or fees and similar
impositions now or hereafter determined by the Administrative Agent or such Bank
to be payable in connection with this Agreement, the Notes or any other
documents, instruments or transactions pursuant to or in connection herewith,
and MBIA agrees to save each Agent and the Banks harmless from and against any
and all present or future claims, liabilities or losses with respect to or
resulting from any omission to pay or delay in paying any such taxes, fees or
impositions. The provisions of this Section 10.1 shall survive the termination
of this Agreement.

 

Section 10.2 Jurisdiction. Each party hereto hereby agrees that any legal action
or proceeding against the others with respect to this Agreement, any of the Loan
Documents or any of the agreements, documents or instruments delivered in
connection herewith or therewith may be brought in the courts of the State of
New York or of the United States of America for the Southern District of New
York as the applicable party may elect, and, by execution and delivery hereof,
MBIA, for itself and in respect to its property, generally and unconditionally
accepts and consents to the jurisdiction of the aforesaid courts and agrees that
such jurisdiction shall be exclusive, unless waived by the Administrative Agent
in writing, with respect to any action or proceeding brought by it against the
Administrative Agent or any Bank and any questions relating to usury. Each party
agrees that Sections 5-1401 and 5-1402 of the General Obligations Law of the
State of New York shall apply to this Agreement and the Loan Documents and
waives any right to stay or to dismiss any action or proceeding brought against
it before said courts on the basis of forum non conveniens. Except as
specifically set forth herein, nothing herein shall limit the right of either
party to bring proceedings against the other in any other court or tribunal
otherwise having jurisdiction.

 

Section 10.3 Severability. Any provision of this Agreement which is prohibited,
unenforceable or not authorized in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such prohibition, unenforceability
or nonauthorization without invalidating the remaining provisions hereof or
affecting the validity, enforceability or legality of such provision in any
other jurisdiction.

 

Section 10.4 Governing Law. THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED
IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK WITHOUT REFERENCE TO THE
CHOICE OF LAW PRINCIPLES THEREOF.

 

Section 10.5 Waiver of Jury Trial. EXCEPT TO THE EXTENT PROHIBITED BY LAW WHICH
CANNOT BE WAIVED, EACH PARTY HERETO HEREBY WAIVES TRIAL BY JURY IN CONNECTION
WITH ANY ACTION OR PROCEEDING OF ANY

 

-35-



--------------------------------------------------------------------------------

NATURE WHATSOEVER ARISING UNDER, OUT OF OR IN CONNECTION WITH THIS AGREEMENT OR
ANY OTHER LOAN DOCUMENT AND IN CONNECTION WITH SUCH ACTION OR PROCEEDING,
WHETHER ARISING UNDER STATUTE (INCLUDING ANY FEDERAL OR STATE CONSTITUTION) OR
UNDER THE LAW OF CONTRACT, TORT OR OTHERWISE AND INCLUDING, WITHOUT LIMITATION,
ANY CHALLENGE TO THE LEGALITY, VALIDITY, BINDING EFFECT OR ENFORCEABILITY OF
THIS SECTION OR THIS AGREEMENT OR ANY OTHER LOAN DOCUMENTS.

 

Section 10.6 Headings. Section headings in this Agreement are included herein
for convenience or reference only and shall not constitute a part of this
Agreement for any other purpose.

 

Section 10.7 Notices and Addresses for Notice. All notices and other
communications provided for hereunder shall be in writing and, (a) if to MBIA,
mailed or delivered to it, addressed to it at 113 King Street, Armonk, New York
10504, Attention: Chief Financial Officer; (b) if to the Administrative Agent,
mailed or delivered to it, addressed to it at One Wall Street, New York, New
York 10286, Attention: Susan Baratta; and (c) if to a Bank, mailed or delivered
to it at its address as shown on Schedule 1 hereto; or as to any party as such
party may direct in a written notice to all other parties. All such notices and
other communications shall, when mailed, be effective three days after the date
of deposit in the mails, addressed as aforesaid. In lieu of notice by mail or
delivery, written notice may be given over telecopier at the appropriate numbers
set forth below, such notice over telecopier to be effective when transmitted.

 

If to the Administrative Agent:

   Telecopier No.: 212-635-6365 and 212-809-9520

If to MBIA:

   Telecopier No.: 914-765-3163 and 914-765-3410

If to a Bank:

   To it at its telecopier number as set forth on Schedule 1 hereto.

 

Section 10.8 Successors and Assigns; Assignment and Assumption; Participations;
Additional Banks.

 

(a) This Agreement is a continuing obligation and binds, and the benefits hereof
shall inure to, MBIA, the Administrative Agent, and the Banks and their
respective successors and assigns; provided that, except as specifically
provided herein, MBIA may not transfer or assign any or all of its rights or
obligations hereunder without the prior written consent of the Administrative
Agent and the Majority Banks. The provisions of this Agreement applicable to the
Agents shall also inure to the benefit of, and are intended to benefit and to be
enforceable by, the Collateral Agent.

 

-36-



--------------------------------------------------------------------------------

(b) Each Bank may, at any time, sell, assign, and transfer to another commercial
bank or other financial institution approved in advance by the Administrative
Agent and MBIA (“Assignee”) all or a portion of its rights and obligations as
Bank in this Agreement, its Note, the other Loan Documents or any Loan. Any such
sale or assignment of a portion of a Bank’s interest in such Bank’s Loan shall
be in respect of integral multiples of $1,000,000 in principal amount (or such
other amount to which the Administrative Agent and MBIA may consent in writing).
MBIA shall have no obligation to have any communication or relationship with any
Assignee in order to enforce the obligations of any other Bank hereunder;
provided, however, that no Bank shall be deemed to have retained or assumed any
obligations of an Assignee hereunder. Each assignment pursuant to this section
shall be effected by the Administrative Agent, the assignor Bank and its
Assignee executing an Assignment and Assumption Agreement substantially in the
form of Exhibit F hereto (appropriately completed) and the rights and duties of
such Bank and the Assignee each to the other shall be as defined therein. The
parties hereto agree to execute such documents as may be necessary to effectuate
any such assignment, including without limitation, in the case of MBIA, to
exchange the Note or Notes held by the assignor Bank for a new Note or Notes
payable to such Bank (if it has retained any Commitment) and a new Note or Notes
payable to the Assignee in the respective amounts which reflect the assignment
being made under this Section 10.8(b). Upon the effectiveness of any such
assignment pursuant to this paragraph, the Administrative Agent shall (unless
otherwise agreed by it in writing) be entitled to receive from the applicable
Assignee an assignment processing fee in the amount of $3,500. Promptly
following any assignment pursuant to this Section 10.8(b), the Administrative
Agent shall notify the Banks thereof.

 

(c) Each Bank shall be entitled at any time to sell, assign, transfer or
otherwise grant participations in the whole or any part of such Bank’s rights
and/or obligations under this Agreement, its Assignment and Assumption Agreement
(if applicable), the Loan Documents or any Loan to any Person. No such
participation pursuant to this Section 10.8(c) shall relieve a Bank from its
obligations hereunder. Any such participant is referred to in this Agreement as
a “Participant”, which term shall not include any sub-participant, assignee,
purchaser or transferee of any such direct participant. Except as specifically
set forth below, no such Participant shall have any rights under this Agreement
(the Participant’s rights against any Bank in respect of such participation or
other arrangement or transfer to be those set forth in the agreement or
agreements executed by such Bank in favor of such Participant). MBIA agrees that
the provisions of Sections 3.4, 3.5, 3.6(b), 3.6(c), 3.6(d) and 9.2 shall run to
the benefit of each Participant and its participations or interests herein, and
each Bank may enforce such provisions on behalf of any of its Participants. Each
Bank shall use its best efforts to give the Administrative Agent and MBIA at
least 30 days prior written notice of any participation, assignment, sale or
other transfer under this Section. Each Bank agrees that without the consent of
the Administrative Agent and MBIA, it will not enter into or grant any such
participation to a Participant which has not (i) delivered to the Administrative
Agent and MBIA the forms and documents applicable to it contemplated by Section
3.6(c) and (ii) agreed to be bound by and subject to the provisions set forth in
the second sentence of Section 3.6(d). In entering into any participation
agreement with a Participant, each Bank shall use reasonable efforts to provide
that, if such Participant demands such materially excess compensation as
described in Section 3.4(d), such agreement may be terminated by such Bank
without the payment of any compensation or penalties. Upon a participation,
assignment, sale or transfer in accordance with the foregoing,

 

-37-



--------------------------------------------------------------------------------

MBIA shall execute such documents and do such acts as such Bank may reasonably
request to effect such transaction.

 

(d) From time to time with the prior consent of the Administrative Agent and so
long as no Loans have been made hereunder, MBIA shall have the right to increase
the Maximum Commitment by (i) increasing the amount of the Commitment of any
Bank with the prior consent of such Bank, or (ii) adding as a Bank hereunder one
or more commercial banks or other financial institutions (each, a “New Bank”);
provided that no such increase shall be permitted without the written consent of
each Bank if, after giving effect thereto, the Maximum Commitment would exceed
$500,000,000. No such increase in the Maximum Commitment shall be effective
until (A) in the case of an increased Commitment of a Bank, MBIA shall have
exchanged the Note held by such Bank for a new Note payable to such Bank in the
amount of the increased Commitment, and such Bank shall have entered into an
amendment to Schedule 1 to this Agreement modifying the amount of such Bank’s
Commitment, or (B) in the case of the addition of a New Bank, MBIA shall have
executed and delivered to the New Bank a Note payable to such New Bank in the
amount of its Commitment, and the New Bank shall have executed and delivered to
MBIA and the Administrative Agent a joinder agreement by which it agrees to be
bound hereunder and the Loan Documents as a Bank and, without limiting the
generality of the foregoing, confirms to the Agents and other Banks the
acknowledgments and representations as to the New Bank contained in Section
8.3(d) hereof as of the date of such joinder agreement and amends Schedule 1 to
this Agreement to add the appropriate information with respect to the New Bank
and its Commitment.

 

(e) Each Bank shall endeavor to notify the Administrative Agent and MBIA within
60 days after the Restatement Effective Date and, with respect to each new
Participant or New Bank, within 60 days after such Person becomes a Participant
or a Bank, of each Insured Obligation identified in the most recent certificate
delivered by MBIA to the Banks pursuant to Section 6.10(c)(i) hereof which such
Bank or such Participant, as the case may be, is obligated to purchase under the
terms of a line of credit, standby bond purchase agreement, letter of credit,
liquidity agreement or similar agreement or arrangement.

 

Section 10.9 Lending Office. Any Bank or any Participant may make, transfer and
carry any Loan at, to or for the account of any branch office, subsidiary or
affiliate (its “Lending Office”); provided that no such Bank or Participant
shall be entitled to receive any greater amount pursuant to Section 3.4 or
3.6(b) as a result of any voluntary action taken by such Bank or such
Participant (other than for the purpose of complying with applicable law)
pursuant to this section than such Bank or such Participant would have been
entitled to receive absent such action except as a result of circumstances
arising after the date of such action.

 

Section 10.10 Counterparts. This Agreement may be executed in several
counterparts, each of which shall be regarded as the original and all of which
shall constitute one and the same Agreement.

 

Section 10.11 Records. The unpaid principal amount of all outstanding Loans, the
unpaid interest accrued thereon, the interest rate or rates applicable to such
unpaid principal amount and the duration of such applicability, and the accrued
and unpaid fees and other amounts due hereunder shall at all times be
ascertained from the records of the Banks. Such

 

-38-



--------------------------------------------------------------------------------

records and the Administrative Agent’s records with respect to any loan account
maintained pursuant to Section 2.3(b) shall be presumed to be correct unless the
contrary shall be shown.

 

Section 10.12 Amendments and Waivers. Subject to the next succeeding sentence,
any term, covenant, agreement or condition of this Agreement and the other Loan
Documents may be amended with the consent of MBIA, the Administrative Agent and
the Majority Banks or compliance therewith may be waived (either generally or in
a particular instance and either retroactively or prospectively) by the
Administrative Agent and the Majority Banks, and in any such event the failure
to observe, perform or discharge any such covenant, condition or obligation
(whether such amendment is executed or such consent or waiver is given before or
after such failure) shall not be construed as a breach of such covenant,
condition or obligation or an Event of Default. Notwithstanding the preceding
sentence, (a) MBIA, the Administrative Agent and certain Banks may enter into
amendments pursuant to Section 10.8(d) hereof without the consent of any other
Bank, (b) without the prior written consent of each Bank adversely affected
thereby, no amendment to or waiver under this Agreement or any Loan Document
shall (i) increase the Commitment of any Bank, (ii) alter the time for the
payment of the principal of or interest on the Loans, the amount of principal
thereof, the rate of interest thereon, or the requirement pursuant to Section
2.9 of the pro rata application of amounts received by the Administrative Agent,
(iii) permit any subordination of the principal of or interest on any Loan, (iv)
alter the amount of any fee to be paid to any Bank, (v) change the percentage of
the Banks required to constitute the Majority Banks or otherwise required as set
forth to effect any consent, amendment or waiver hereunder or under any Loan
Document, (vi) amend or waive the provisions of Sections 2.6(b), 2.7, 2.8, 2.9,
2.10, 3.4, 3.5, 3.6(b), 3.6(g), 4.2, 6.8, 9.2, 10.8 or 10.12 of, or the
definition of “Loan Commencement Event,” “Collateral,” “Expiration Date” set
forth in Exhibit A to, this Agreement, (vii) amend or waive Section 7.1 of this
Agreement applicable to an Event of Default relating to the timing or amount of
any payment due under this Agreement, (viii) amend or waive Section 2 of, or the
definitions of “Collateral” or “Secured Obligations” contained in, the Security
Agreement, or (ix) waive, release or reduce any Collateral; and (c) without the
prior consent of the Administrative Agent, if it is adversely affected thereby,
and the Collateral Agent, if it is adversely affected thereby, no such amendment
or waiver shall alter the rights of the Administrative Agent or the Collateral
Agent. Subsequent holders of the Notes shall be bound by any waiver hereunder or
amendment hereof, whether or not any such subsequent holder had notice of such
waiver or amendment and whether or not such waiver or amendment is reflected in
any or all of the Notes.

 

Section 10.13 Patriot Act. Each Bank hereby notifies MBIA that, pursuant to the
requirements of the USA Patriot Act (Title III of Pub. L. 107-56 (signed into
law October 26, 2001)) (the “Patriot Act”), it is required to obtain, verify and
record information that identifies MBIA, which information includes the name and
address of MBIA and other information that will allow such Bank to identify MBIA
in accordance with the Patriot Act.

 

-39-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their respective officers thereunto duly authorized as
of the date first above written.

 

MBIA INSURANCE CORPORATION

By

 

/s/ Joseph L. Sevely

   

Name: Joseph L. Sevely

   

Title: Managing Director and Treasurer

 

[Signature Pages to MBIA Insurance Corporation

Fourth Amended and Restated Credit Agreement]

 



--------------------------------------------------------------------------------

THE BANK OF NEW YORK, as

Administrative Agent

and as a Bank

By

 

/s/ David Trick

   

Name: David Trick

   

Title: Vice President

By

 

/s/ David Trick

   

Name: David Trick

   

Title: Vice President

 

[Signature Pages to MBIA Insurance Corporation

Fourth Amended and Restated Credit Agreement]

 



--------------------------------------------------------------------------------

BAYERISCHE LANDESBANK,

New York Branch, as a Bank

By

 

/s/ Patricia M. Healy

   

Name: Patricia M. Healy

   

Title:

By

 

/s/ Norman McClave

   

Name: Norman McClave

   

Title: First Vice President

 

[Signature Pages to MBIA Insurance Corporation

Fourth Amended and Restated Credit Agreement]

 



--------------------------------------------------------------------------------

LANDESBANK BADEN-WÜRTTEMBERG,

New York Branch, as a Bank

By

 

/s/ Gary Valente

   

Name: Gary Valente

   

Title: Vice President

By

 

/s/ Ronald Bertollini

   

Name: Ronald Bertollini

   

Title: General Manager

 

[Signature Pages to MBIA Insurance Corporation

Fourth Amended and Restated Credit Agreement]

 



--------------------------------------------------------------------------------

LANDESBANK HESSEN-THÜRINGEN

GIROZENTRALE,

New York Branch, as a Bank

By

 

/s/ Patricia A. South

   

Name: Patricia A. South

    Title: Senior Vice President Financial Institutions And International Public
Finance

By

 

/s/ Irina Rakhlis

   

Name: Irina Rakhlis

   

Title: Credit Analyst

 

[Signature Pages to MBIA Insurance Corporation

Fourth Amended and Restated Credit Agreement]

 



--------------------------------------------------------------------------------

KEYBANK NATIONAL ASSOCIATION,

as a Bank

By

 

/s/ Mary K. Young

   

Name: Mary K. Young

   

Title: Vice President

 

[Signature Pages to MBIA Insurance Corporation

Fourth Amended and Restated Credit Agreement]

 



--------------------------------------------------------------------------------

DEKABANK DEUTSCHE GIROZENTRALE,

as a Bank

By

 

/s/ Stephan Wagner

   

Name: Stephan Wagner

   

Title: Director

By

 

/s/ Markus Kempf

   

Name: Markus Kempf

   

Title: Credit Manager

 

[Signature Pages to MBIA Insurance Corporation

Fourth Amended and Restated Credit Agreement]

 



--------------------------------------------------------------------------------

KBC BANK, N.V.,

as a Bank

By

 

/s/ Jean-Pierre Diels

   

Name: Jean-Pierre Diels

   

Title: First Vice President

By

 

/s/ Dennis A. Graham

   

Name: Dennis A. Graham

   

Title: First Vice President

 

[Signature Pages to MBIA Insurance Corporation

Fourth Amended and Restated Credit Agreement]

 



--------------------------------------------------------------------------------

NORDDEUTSCHE LANDESBANK

GIROZENTRALE,

New York Branch, as a Bank

By

 

/s/ Stephen K. Hunter

   

Name: Stephen K. Hunter

   

Title: SVP

By

 

/s/ Stephanie Finnen

   

Name: Stephanie Finnen

   

Title: VP

 

[Signature Pages to MBIA Insurance Corporation

Fourth Amended and Restated Credit Agreement]

 



--------------------------------------------------------------------------------

THE BANK OF NOVA SCOTIA,

as a Bank

By

 

/s/ Todd S. Meller

   

Name: Todd S. Meller

   

Title: Managing Director

 

[Signature Pages to MBIA Insurance Corporation

Fourth Amended and Restated Credit Agreement]

 



--------------------------------------------------------------------------------

 

EXHIBIT A

TO CREDIT AGREEMENT

 

CERTAIN DEFINITIONS

 

As used in the Agreement to which this Exhibit A is annexed, the following terms
(which terms shall include in the singular, the plural and vice versa) shall
have the meanings herein specified or as specified in the section of such
Agreement herein referenced:

 

“Administrative Agent” - Recitals.

 

“Affected Bank” shall mean (i) a Fronting Bank which ceases to have the Required
Ratings or (ii) any Bank which has made a demand pursuant to Section 3.4 of this
Agreement, which demand has not been withdrawn, for additional compensation or
any Participant (other than a Bank purchasing a participation pursuant to
Section 2.10 hereof) which has made a demand pursuant to Section 3.4 for
additional compensation and has not withdrawn such demand or been replaced as a
Participant by such Bank within 180 days following MBIA’s request for
replacement, if such additional compensation demanded by such Bank and such
Participants of such Bank, on an aggregate and cumulative basis, in respect of
the unused portion of such Bank’s Commitment, exceeds the rate of additional
compensation demanded by any other Bank, taken together with its Participants,
in respect of the unused portion of such Bank’s Commitment, by one basis point
(.01%) per annum or more.

 

“Agents” shall mean and include each of the Administrative Agent and the
Collateral Agent.

 

“Agent Fee Letter” — Section 3.1(c).

 

“Agreement” shall mean this Credit Agreement, as it may from time to time be
amended, supplemented or otherwise modified.

 

“Alternate Rate” shall mean, for any day, the sum of (i) 0.75% per annum plus
(ii) the Federal Funds Rate (as defined below), each change in such interest
rate to take effect simultaneously with the corresponding change in the Federal
Funds Rate, but in no event in excess of the maximum interest rate permitted by
applicable law. For such purpose, the “Federal Funds Rate” shall mean, for any
day, the fluctuating interest rate per annum at which the Administrative Agent,
in its individual capacity, in its sole discretion, can acquire federal funds in
the interbank overnight federal funds market through brokers of recognized
standing or otherwise, as most recently determined by the Administrative Agent.

 



--------------------------------------------------------------------------------

“Applicable Margin” shall mean, for any date of determination, the applicable
per annum rate set forth below for the “Loan Duration,” determined for each Loan
as the period commencing on the Loan Date for such Loan and ending on such date
of determination, and for the applicable “Rating,” determined on such date of
determination by the rating then publicly assigned to MBIA’s claims paying
ability by Moody’s and S&P:

 

     RATING


--------------------------------------------------------------------------------

LOAN DURATION

--------------------------------------------------------------------------------

   Aaa/AAA


--------------------------------------------------------------------------------

   Below Aaa/AAA
and at least equal
to Aa3/AA-


--------------------------------------------------------------------------------

   Below Aa3/AA-
and least equal
to A3/A-


--------------------------------------------------------------------------------

   Below A3/A-
or unrated


--------------------------------------------------------------------------------

less than 3 years

   2.50%    2.75%    3.00%    3.25%

3 or more years and less than 5 years

   2.75%    3.00%    3.25%    3.50%

5 or more years and less than 7 years

   3.00%    3.25%    3.50%    3.75%

7 or more years

   3.25%    3.50%    3.75%    4.00%

 

provided that if an Event of Default shall have occurred and be continuing, the
Applicable Margin shall be 4.75%. In the event that on any date of determination
the ratings then publicly assigned to MBIA’s claims paying ability by Moody’s
and S&P would result in different “Ratings” categories set forth above, the
Applicable Margin shall be determined based on the lower of such categories. Any
change in the Applicable Margin by reason of a change in a rating from Moody’s
or S&P shall be effective as of the date on which such change in first announced
by the applicable rating agency.

 

“Assignment and Assumption Agreement” - Section 10.8.

 

“Available Commitment” as of any day shall mean (a) the Maximum Commitment
(giving effect to any reduction thereof effective on such day), minus (b) the
aggregate principal amount of Loans made by the Banks hereunder determined
without regard to any repayment or prepayment thereof.

 

“Available Principal” - Section 2.6(b).

 

“Average Annual Debt Service” as of a specified date with respect to an Insured
Obligation, shall mean the applicable Retained Percentage times the sum of (i)
the aggregate outstanding principal amount of such Insured Obligation, and (ii)
the aggregate amount of interest thereafter required to be paid on such Insured
Obligation (giving effect to all mandatory sinking fund payments or other
regularly scheduled required redemptions, prepayments or other retirement of
principal), divided by the number of whole and fractional years from the date of
determination to the latest maturity date of such Insured Obligation, and with
respect to the Covered Portfolio as of such date as specified, shall mean the
sum of the Average Annual Debt

 

A-2



--------------------------------------------------------------------------------

Service as of such date of all Insured Obligations contained in the Covered
Portfolio. In the event that an Insured Obligation bears interest at a variable
rate, the interest thereon for purposes of the determination of Average Annual
Debt Service shall be calculated at the rate employed by MBIA to compute average
annual debt service with respect to such Insured Obligation in accordance with
its customary business practices.

 

“Banks” shall mean the Banks listed on Schedule 1 hereto and any assignees of
such Banks or New Banks which hereafter become parties hereto having a
Commitment pursuant to and in accordance with Section 10.8(b) or 10.8(d) hereof;
and “Bank” shall mean any one of the foregoing Banks.

 

“Bank Fee Letter” — Section 3.1(a).

 

“Bankruptcy Code” - Section 7.1(f).

 

“Business Day” shall mean any day excluding (i) Saturday and Sunday and (ii) any
day on which banks in New York City are authorized by law or other governmental
action to close and, if the applicable Business Day relates to any Eurodollar
Rate Loan, on which dealings are carried on in the London interbank market for
Dollars.

 

“Code” shall mean the Internal Revenue Code of 1986, as amended.

 

“Collateral” shall have the meaning assigned to that term in the Security
Agreement.

 

“Collateral Account” shall mean the Collateral Account established under the
Security Agreement.

 

“Collateral Agent” shall have the meaning assigned to that term in the Security
Agreement.

 

“Commitment” shall mean with respect to any Bank, the amount set forth opposite
its name in Schedule 1 hereto under the heading “Commitment” or, if such Bank
has entered into one or more Assignment and Assumption Agreements, set forth for
such Bank in such Assignment and Assumption Agreements.

 

“Commitment Period” shall mean the period commencing on the Restatement
Effective Date and ending on the Expiration Date.

 

“Controlled Group” shall mean all members of a controlled group of corporations
and all trades and businesses, whether or not incorporated) under common control
which, together with MBIA, are treated as a single employer under Section 414(b)
or 414(c) of the Code.

 

“Covered Portfolio” shall mean and include each Insured Obligation outstanding
on the Restatement Agreement Date and each Insured Obligation issued thereafter
and prior to the date of the first Loan (or such later date to which the Agent
and the Majority Banks may consent in writing), other than (a) Insured
Obligations listed on Exhibit E hereto, (b) additional Insured Obligations which
MBIA hereafter elects in writing to exclude from the Covered Portfolio with the
prior written consent of the Agent and the Majority Banks (which writing and
consent shall

 

A-3



--------------------------------------------------------------------------------

be deemed to constitute an amendment supplementing Exhibit E hereto and shall
not be unreasonably withheld); provided that no additional Insured Obligations
shall become part of the Covered Portfolio from and after the date on which any
Bank has given a notice to MBIA pursuant to Section 7.2(b) hereof as a result of
the occurrence of an Event of Default, and (c) any Insured Obligation which any
Bank or any Participant is obligated to purchase under the terms of a line of
credit, standby bond purchase agreement, letter of credit, liquidity agreement
or similar agreement or arrangement; provided, further, that at no time shall
the Covered Portfolio contain industrial development bonds having an aggregate
Average Annual Debt Service exceeding one percent (1%) of the Average Annual
Debt Service on the entire Covered Portfolio.

 

“Cumulative Losses” for a specified period shall mean the aggregate Losses of
MBIA determined cumulatively during such period determined without regard to
Pledged Recoveries.

 

“Debt” shall mean and include all obligations for borrowed money, obligations
(other than accounts payable and other similar items arising in the normal
course of business) for the deferred payment of the purchase price of property
and lease obligations which in accordance with generally accepted accounting
principles would be included in determining total liabilities as shown on the
liability side of the balance sheet of the respective company as at the date as
of which Debt is to be determined, or any guarantee of any such obligation.

 

“Default” shall mean any condition, event or act which with notice or lapse of
time, or both, would become an Event of Default.

 

“Defaulted Amount” - Section 2.11(c).

 

“Defaulting Bank” - Section 2.11(c).

 

“Department” shall mean the Insurance Department of the State of New York.

 

“Dollars”, “U.S.$”, “$” and “U.S. dollar” shall mean the lawful currency of the
United States of America.

 

“Effective Date” shall mean December 29, 1989, the “Effective Date” under the
Original Credit Agreement.

 

“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended.

 

“Eurodollar Rate” shall mean, for any Interest Period for any Bank, a rate per
annum (rounded upwards, if necessary, to the nearest 1/100th of 1%) equivalent
to the rate determined pursuant to the following formula:

 

Eurodollar Rate    =      LIBOR                1-LIBOR Reserve Percentage     

 

on the first day of such Interest Period.

 

A-4



--------------------------------------------------------------------------------

“Eurodollar Rate Loan” shall mean a Loan which bears interest calculated by
reference to the Eurodollar Rate as provided in Section 2.4.

 

“Event of Default” - Section 7.1.

 

“Expiration Date” shall mean March 31, 2015 or, if such day is not a Business
Day, on the next preceding Business Day.

 

“Facility Period” shall mean the period commencing on the Restatement Agreement
Date and ending on the Expiration Date.

 

“Fronting Bank” shall mean, with respect to a Bank, another Bank which is
designated as a “Fronting Bank” for such Bank, as set forth in a Fronting Bank
Supplement.

 

“Fronting Bank Commitment” shall mean, with respect to a Fronting Bank and
another Bank for which it acts as Fronting Bank, the commitment of such Fronting
Bank to provide Loans in respect of the Commitment of such other Bank, as set
forth in such Fronting Bank’s Fronting Bank Supplement.

 

“Fronting Bank Loan” shall mean a Loan made by a Fronting Bank pursuant to
Section 2.11, unless otherwise provided in such Section.

 

“Fronting Bank Note” shall mean the Note issued to any Bank pursuant to Section
2.11 evidencing Loans made by such Bank in its capacity as a Fronting Bank, and
any Notes issued by MBIA and accepted by such Bank or a transferee in exchange,
substitution or replacement therefor, as each may be amended from time to time.

 

“Fronting Bank Percentage” shall mean, with respect to a Fronting Bank and the
Commitment of another Bank for which it acts as Fronting Bank, its applicable
Fronting Bank Commitment expressed as a percentage of the Commitment of such
other Bank.

 

“Fronting Bank Supplement” shall mean each supplement to this Agreement among a
Fronting Bank, MBIA and the Administrative Agent, substantially in the form of
Exhibit G hereto, which is in effect from time to time, as such supplement may
have been amended or otherwise modified at such time.

 

“Incremental Reserve” shall mean, on any date with respect to an Insured
Obligation in the Covered Portfolio, an amount equal to the increase, if any, on
such date in a Reserve with respect to such Insured Obligation.

 

“Initial Fronting Bank Notes” - Section 4.1(b)(iii).

 

“Installment Premiums” shall mean any and all premiums which are required to be
paid or claimed to be required to be paid to or for the account of MBIA in
respect of Insured Obligations in the Covered Portfolio on a periodic basis
rather than by payment in full on the date of the effectiveness of the relevant
Insurance Contract.

 

“Insurance Contracts”- Section 5.11.

 

A-5



--------------------------------------------------------------------------------

“Insured Obligation” shall mean (a) municipal obligation bonds, special revenue
bonds and industrial development bonds issued by the United States of America, a
state thereof or the District of Columbia, a municipality or governmental unit
or other political subdivision of the foregoing or any public agency or
instrumentality thereof, and (b) other obligations which the Majority Banks have
approved in writing, in each case to the extent that the payment of principal
thereof, together with interest thereon, is insured, reinsured or otherwise
guaranteed by MBIA under an Insurance Contract in compliance with the applicable
provisions of the New York Insurance Law.

 

“Interest Period” means, for each Loan, the period commencing on the Loan Date
of such Loan or, if applicable, on the date specified in Section 2.4(b) or
2.4(c), and ending on the last day of the one-month period commencing on such
date; provided that (i) whenever the last day of any Interest Period would
otherwise occur on a day other than a Business Day, the last day of such
Interest Period shall be extended to occur on the next succeeding Business Day,
unless such extension would cause the last day of such Interest Period to occur
in the next following calendar month, in which case the last day of such
Interest Period shall occur on the next preceding Business Day, and (ii)
whenever the first day of any Interest Period occurs on a day of an initial
calendar month for which there is no numerically corresponding day in the
immediately succeeding calendar month, such Interest Period shall end on the
last Business Day of such succeeding calendar month.

 

“Lending Office” - Section 10.9.

 

“LIBOR” shall mean, for any Interest Period for each Eurodollar Rate Loan, the
rate appearing on Page 3750 of the Telerate Service (or on any successor or
substitute page of such Service) at approximately 11:00 a.m. (London time), two
Business Days prior to the commencement of such Interest Period, as the rate for
U.S. dollar deposits with a maturity comparable to such Interest Period;
provided that, in the event that such rate is not available at such time for any
reason, then LIBOR for such Interest Period shall be the rate per annum equal to
the average (rounded upwards, if necessary, to the nearest 1/16 of 1%) of the
respective rates notified to the Administrative Agent, upon request by the
Administrative Agent, by each Reference Bank as the rate at which Dollar
deposits are offered to such Reference Bank by prime banks in the London
interbank eurodollar market at or about 11:00 a.m. (London time) two Business
Days prior to the beginning of such Interest Period for delivery on the first
day of such Interest Period in an amount approximately equal to the amount of
such Eurodollar Rate Loan.

 

“LIBOR Reserve Percentage” shall mean, for a Bank for any Interest Period, the
reserve percentage applicable during such Interest Period (or, if more than one
such percentage shall be so applicable, the daily average of such percentages
for those days in such Interest Period during which any such percentage shall be
so applicable) under regulations issued from time to time by the Board of
Governors of the Federal Reserve System (or any successor) for determining the
maximum reserve requirement (including any marginal emergency, supplemental or
any reserve requirement) for such Bank in respect of liabilities or assets
consisting of or including Eurocurrency Liabilities (as that term is used in
Regulation D of the Board of Governors of the Federal Reserve System as in
effect from time to time) having a term equal to such Interest Period.

 

A-6



--------------------------------------------------------------------------------

“Lien” shall mean any mortgage, pledge, security interest, encumbrance, lien or
other charge of any kind (including any lease in the nature thereof, and any
conditional sale or other title retention agreement), and the filing of or
agreement to give any financing statement under the Uniform Commercial Code of
any jurisdiction.

 

“Loan” or “Loans” shall mean the loans extended to MBIA by the Banks pursuant to
Section 2.1(a).

 

“Loan Commencement Event” shall mean the time at which Cumulative Losses for the
Facility Period first exceed the aggregate Pledged Recoveries received or
estimated to be received by MBIA during the Facility Period by an amount equal
to the greater of (a) Five Hundred Million Dollars ($500,000,000) and (b) five
percent (5.00%) of Average Annual Debt Service on the Covered Portfolio.

 

“Loan Date” shall mean, with respect to a Loan, the original date on which such
Loan was made (determined without regard to Conversions affecting such Loan).

 

“Loan Documents” shall mean this Agreement, the Notes, the Security Agreement,
the Bank Fee Letter, the Agent Fee Letter and each such other agreement or
instrument evidencing, securing or pertaining to this Agreement, the Notes, the
Security Agreement or any Loan, as shall, from time to time, be executed by MBIA
and delivered to the Administrative Agent or any Bank, as such documents may be
amended from time to time.

 

“Loss” shall mean, on any date, (a) the applicable Retained Percentage times the
amount required to be paid on such date by MBIA on claims under an Insurance
Contract with respect to an Insured Obligation in the Covered Portfolio by
reason of the failure by the issuer thereof or other obligor with respect
thereto to pay insured amounts on such Insured Obligation when due, except to
the extent the payment results in a Released Reserve, and (b) Incremental
Reserves established on such date relating to Insured Obligations in the Covered
Portfolio; provided that, without limiting the generality of the foregoing, the
term “Loss” shall not include any damages, penalties or similar amounts required
to be paid by MBIA in respect of an Insurance Contract by reason of its breach
of its obligations thereunder or the cancellation or termination thereof other
than in accordance with its terms or any reserves related thereto.

 

“Majority Banks” shall mean, at any time, Banks to which greater than 66-2/3% or
more of the Loans in the aggregate are owing, or, if no Loans are outstanding,
Banks having given greater than 66-2/3% in the aggregate of the Commitments.

 

“Maximum Commitment” shall mean the aggregate of the Commitments of all Banks,
initially an amount equal to Five Hundred Million Dollars ($500,000,000), as
such amount may be reduced as provided in Section 3.2 or increased pursuant to
Section 10.8(d).

 

“MBIA Event of Insolvency” shall mean an Event of Default described in any of
paragraphs (f), (g) or (h) of Section 7.1.

 

“MBIA Inc.” shall mean MBIA, Inc., a Connecticut corporation, the holder of all
of the issued and outstanding capital stock of MBIA on the date of this
Agreement.

 

A-7



--------------------------------------------------------------------------------

“Moody’s” shall mean Moody’s Investors Service, Inc. and its successors.

 

“Multiemployer Plan” shall mean a Plan that is a multiemployer plan as defined
in Section 4001(a)(3) of ERISA.

 

“New Bank” - Section 10.8(d).

 

“Nonfunding Notice” - Section 2.11(c).

 

“Non-U.S. Lender” – Section 3.6(c).

 

“Note” shall mean the limited recourse promissory note of MBIA issued to any
Bank pursuant to Section 2.3 evidencing such Bank’s Loans (including a Fronting
Bank Note), and any notes issued by MBIA and accepted by such Bank or a
transferee in exchange, substitution or replacement therefor, as each may be
amended from time to time, and “Notes” shall mean all such Notes collectively.

 

“PBGC” shall mean the Pension Benefit Guaranty Corporation or any entity
succeeding to any or all of its functions under ERISA.

 

“Participant” - Section 10.8(c).

 

“Payment Office” shall mean the office of the Administrative Agent at One Wall
Street, New York, New York 10286, or such office as the Administrative Agent
shall from time to time designate by notice to MBIA.

 

“Person” shall mean and include an individual, a partnership, a joint venture, a
corporation, a trust, an unincorporated organization and a government or any
department or agency thereof.

 

“Plan” shall mean at any time an employee pension benefit plan which is covered
by Title IV of ERISA or subject to the minimum funding standards under Section
412 of the Code and is either (i) maintained by a member of the Controlled Group
for employees of a member of the Controlled Group or (ii) maintained pursuant to
a collective bargaining agreement or any other arrangement under which more than
one employer makes contributions and to which a member of the Controlled Group
is then making or accruing an obligation to make contributions or has within the
preceding five plan years made contributions.

 

“Pledged Premiums” shall mean any and all Installment Premiums which are paid or
payable with respect to defaulted Insured Obligations in the Covered Portfolio
on or after the date of a default thereunder and on or after the date of the
first Loan.

 

“Pledged Recoveries” shall mean the amount of (a) all Released Reserves from and
after the Restatement Agreement Date with respect to Insured Obligations in the
Covered Portfolio, and (b) without duplication of Released Reserves, any and all
moneys and other payments, property and other consideration and compensation
received or receivable by or for the account of MBIA from and after the
Restatement Agreement Date as repayment or reimbursement of, or otherwise in
respect of or arising out of, the payment of a claim by MBIA under an Insurance

 

A-8



--------------------------------------------------------------------------------

Contract covering any Insured Obligation in the Covered Portfolio (without
regard to whether such claim was paid from the proceeds of a Loan), whether from
the issuer thereof or any other Person (including without limitation under or
pursuant to (i) such Insurance Contract, any reimbursement agreement, guaranty,
letter of credit, mortgage, security agreement, pledge agreement or other
contract, agreement or arrangement, (ii) any account or account receivable,
(iii) any compromise, settlement or similar arrangement, (iv) any voluntary
payment or gift, (v) any reinsurance of such Insured Obligation to the extent
that the payment under such reinsurance was not deducted in determining the Loss
attributable to MBIA’s payment of such claim, (vi) any contractual, statutory,
common law or other right of subrogation, (vii) any realization upon any
mortgage, security interest or other Lien, (viii) any cause of action, whether
sounding in tort, contract or otherwise, and any judicial, arbitration or other
proceeding by or before any court, agency, tribunal, association or other
governmental or private body, or (ix) any other legal or equitable right or
claim, whether or not similar to the foregoing), less the amount of the
out-of-pocket costs and expenses, including without limitation attorneys fees
and court costs, reasonably incurred by MBIA in connection with the collection
or other realization of such moneys and other payments, property and other
consideration and compensation.

 

“Prohibited Transaction” shall mean a transaction that is prohibited under
Section 4975 of the Code or Section 406 of ERISA and not exempt under Section
4975 of the Code or Section 408 of ERISA.

 

“Reference Bank” shall mean the Bank which is designated herein as the
Administrative Agent (or its applicable lending office, as the case may be).

 

“Released Reserve” shall mean, on any date with respect to an Insured
Obligation, an amount equal to the reduction, if any, on such date in a Reserve
with respect to such Insured Obligation, other than a reduction representing a
charge to such Reserve for MBIA’s payment of claims under an Insurance Contract
with respect to such Insured Obligation; provided that any reductions of any
such Reserve below the amount of such Reserve which had been maintained on the
Restatement Agreement Date shall not constitute a Released Reserve.

 

“Reportable Event” shall mean (i) a reportable event described in Section 4043
of ERISA and regulations thereunder, (ii) a withdrawal by a substantial employer
from a Plan to which more than one employer contributes, as referred to in
Section 4063(b) of ERISA, or (iii) a cessation of operations at a facility
causing more than twenty percent (20%) of Plan participants to be separated from
employment, as referred to in Section 4062(e) of ERISA.

 

“Required Ratings” shall mean, with respect to a Fronting Bank, the long term
credit ratings from Moody’s and S&P specified as the Required Ratings for such
Fronting Bank in the Fronting Bank Supplement to which it is a party (or such
other ratings to which MBIA and the Administrative Agent may consent).

 

“Reserve” shall mean, with respect to an Insured Obligation in the Covered
Portfolio, case-specific reserves required to be maintained by MBIA under the
New York Insurance Law or other applicable insurance law solely by reason of the
failure or anticipated failure by the issuer of such Insured Obligation or other
obligor with respect thereto to pay such Insured Obligations when due.

 

A-9



--------------------------------------------------------------------------------

“Restatement Agreement Date” shall mean March 25, 2005.

 

“Restatement Effective Date” shall mean March 31, 2005.

 

“Retained Percentage” of an Insured Obligation shall mean 100% minus the
aggregate percentage of the risk under Insurance Contracts with respect thereto
which has been ceded by MBIA to other Persons under reinsurance agreements
(whether facultative or treaty) and similar arrangements.

 

“S&P” shall mean Standard & Poor’s Ratings Services, a division of The
McGraw-Hill Companies, and its successors.

 

“SEC Reports” - Section 5.14.

 

“Security Agreement” shall mean the Fourth Amended and Restated Security
Agreement and Collateral Assignment between MBIA and the Collateral Agent,
executed and delivered pursuant to Section 4.1(b)(iv) of this Agreement, as
amended from time to time.

 

“Servicing Trigger Event” shall have the meaning assigned to that term in the
Security Agreement.

 

“Subsidiary” shall mean, with respect to any Person (herein referred to as the
“parent”), any corporation, association or other business entity (whether now
existing or hereafter organized) of which at least a majority of the Voting
Stock is, owned or controlled by the parent or one or more Subsidiaries of the
parent, or by the parent and one or more Subsidiaries of the parent.

 

“Substitute Notes” - Section 4(b)(ii).

 

“Taxes” - Section 3.6(b).

 

“Voting Stock” shall mean stock of any class or classes (or equivalent
interests) or any other securities of a business entity if the holders of the
stock of such class or classes (or equivalent interests) or such securities are
ordinarily, or may, upon the occurrence of contingencies be, entitled to vote
for the election of directors (or persons performing similar functions) of such
business entity, even though the right so to vote has been suspended or such
contingencies have not yet occurred.

 

“written” or “in writing” shall mean any form of written communication or a
communication by means of telex, telecopier device, telegraph or cable.

 

The terms “hereof”, “hereby”, “hereto”, “hereunder” and similar terms mean this
Agreement, and the term “heretofore” means before, and the term “hereafter”
means after, the execution date hereof.

 

A-10



--------------------------------------------------------------------------------

 

EXHIBIT B

TO CREDIT AGREEMENT

 

FORM OF NOTICE OF BORROWING

 

[Date]

 

The Bank of New York

[Address]

Attention:                                         

 

  Re: Borrowing under Fourth Amended and Restated Credit Agreement dated as of
March 25, 2005 among MBIA Insurance Corporation, the Banks named therein, and
The Bank of New York, as Administrative Agent, as amended

 

Dear Sirs:

 

MBIA Insurance Corporation, a New York stock insurance corporation (“MBIA”),
hereby requests that a Loan be made to MBIA by the Banks under the Fourth
Amended and Restated Credit Agreement referred to above (the “Credit Agreement”)
as follows (all capitalized terms herein having the meanings ascribed thereto in
the Credit Agreement):

 

1. The aggregate amount of the Loans requested hereby (the “Subject Loans”) is
$                    .

 

2. The date on which the Subject Loans are requested to be made (the “Loan
Date”) is                     , which is a Business Day not less than three (3)
Business Days after the date hereof.

 

3. The Loan Commencement Event has occurred.

 

4. The Available Commitment as of the Loan Date (determined after giving effect
to any reduction of the Maximum Commitment on or prior to the Loan Date) will be
$                    , and the Available Tranche B Commitment as of the Loan
Date (determined after giving effect to any reduction of the Maximum Tranche B
Commitment on or prior to the Loan Date) will be $                    , which in
the aggregate is at least equal to the amount of the Subject Loans.

 

5. Immediately after giving effect to the Subject Loans, the aggregate principal
amount of Loans made under the Credit Agreement, determined without regard to
any repayments or prepayments thereof, does not exceed $                    ,
which equals MBIA’s Cumulative Losses incurred after the Loan Commencement
Event.

 

6. Each of the conditions set forth in the Credit Agreement to the Banks’
obligations to make the Subject Loans have been satisfied.

 

7. The proceeds of the Subject Loans will be applied as provided in Section 6.1
of the Credit Agreement, and Schedule 1 hereto contains a description in
reasonable detail of the Loss which the proceeds of the Loans will be applied to
pay, including without limitation an

 



--------------------------------------------------------------------------------

identification of the Insured Obligation which is in default, the amount of such
default, a calculation of the Incremental Reserves, if any, being established
with respect to such Loss and the amount of Pledged Premiums, if any, received
by MBIA or hereafter payable in respect of such Insured Obligation.

 

8. The statements set forth above shall be true and correct on and as of the
Loan Date.

 

9. The aggregate amount of the Pledged Recoveries and Pledged Premiums received
by or for the account of MBIA during the Facility Period as of [date within 15
days of the date of the Notice of Borrowing] equals $                    , which
amount has been deposited into the Collateral Account and has been applied or is
available to pay the principal of and interest on Loans when due (whether at the
stated or any accelerated maturity date thereof) in accordance with the Loan
Documents, and the balance of the Collateral Account as of such date equals
$                    .

 

10. The Subject Loans are to be disbursed to the following account of MBIA:

 

__________________________________________

__________________________________________

__________________________________________

 

11. The undersigned is duly authorized and empowered in the name and on behalf
of MBIA to present this Notice of Borrowing and to request and obtain the
Subject Loans upon and in accordance with, and subject to, the terms and
conditions set forth in the Credit Agreement and the Loan Documents.

 

IN WITNESS WHEREOF, MBIA has executed and delivered this Notice of Borrowing
this          day of                     , 20    

 

MBIA INSURANCE CORPORATION By        

Name:

       

Title:

   

 

B-2



--------------------------------------------------------------------------------

 

EXHIBIT C

TO CREDIT AGREEMENT

 

FORM OF PROMISSORY NOTE

 

    New York, New York

US$                    

  [Date]

 

FOR VALUE RECEIVED, the undersigned, MBIA INSURANCE CORPORATION, a New York
stock insurance corporation formerly known as Municipal Bond Investors Assurance
Corporation (“MBIA”), hereby promises to pay to the order of
                                     (the “Bank”), at the offices of The Bank of
New York, [                                                             ], in
lawful money of the United States of America in immediately available funds, the
principal sum of                                                   Dollars
(US$                ) or, if less, the aggregate unpaid principal amount of the
Loans (as defined in the hereinafter referred to Credit Agreement) outstanding
and payable to the Bank by MBIA under the Fourth Amended and Restated Credit
Agreement, dated as of March 25, 2005, among MBIA, the Banks from time to time
parties thereto, and The Bank of New York, as Administrative Agent, as amended
from time to time (the “Credit Agreement”) in the amounts and on the dates set
out in the Credit Agreement. MBIA also promises to pay interest on the unpaid
principal amount of such Loans from the date on which such Loans are made until
the Loans are repaid in full at such interest rates and payable on such dates as
are determined pursuant to the Credit Agreement.

 

If any payment on this Note shall be specified to be made upon a day which is
not a Business Day (as defined in the Credit Agreement), it shall be made on the
next succeeding Business Day, and such extension of time shall in such case be
included in computing interest, if any, in connection with such payment.

 

The Bank is authorized to record the date and amount of each Loan and each
payment, prepayment and conversion with respect thereto on the grid attached
hereto or on a continuation thereof which shall be attached hereto and made a
part hereof, and any such notation shall constitute prima facie evidence of the
accuracy of the information so recorded; provided that the failure to make any
such notations shall not affect the validity of MBIA’s obligations hereunder.

 

Presentment, demand, protest and notice of dishonor are hereby waived by the
undersigned.

 

This Note evidences the Bank’s Loans under, and is entitled to the benefits and
subject to the provisions of, and is secured by, the Credit Agreement and the
other Loan Documents (as defined therein). The Credit Agreement, among other
things, contains provisions with respect to the acceleration of the maturity of
this Note upon the happening of certain stated

 



--------------------------------------------------------------------------------

events, and for mandatory and optional prepayments of the principal of this Note
prior to maturity, all upon the terms and conditions specified therein.

 

The payment obligations of MBIA under this Note are limited as provided in
Section 2.7 of the Credit Agreement.

 

This Note shall be construed in accordance with and governed by the laws of the
State of New York.

 

MBIA INSURANCE CORPORATION By:        

Name:

       

Title:

   

 

C-2



--------------------------------------------------------------------------------

GRID

 

Date

--------------------------------------------------------------------------------

  

Amount of
Loan

--------------------------------------------------------------------------------

  

Unpaid Principal
Paid or
Prepaid

--------------------------------------------------------------------------------

  

Principal
Amount of
Note

--------------------------------------------------------------------------------

  

Notation
Made by

--------------------------------------------------------------------------------

                                                                                
                                                                               
                                                                                
                                                                                
                                                                        

 

C-3



--------------------------------------------------------------------------------

 

EXHIBIT D

TO CREDIT AGREEMENT

 

FORM OF SECURITY AGREEMENT

 



--------------------------------------------------------------------------------

 

EXHIBIT E

TO CREDIT AGREEMENT

 

LIST OF INSURED OBLIGATIONS

EXCLUDED FROM THE COVERED PORTFOLIO

 

Delivered to the Administrative Agent.

 

This Exhibit E is subject to supplementation as provided in the definition of
“Covered Portfolio” contained in Exhibit A to the Credit Agreement.

 



--------------------------------------------------------------------------------

 

EXHIBIT F

TO CREDIT AGREEMENT

 

FORM OF ASSIGNMENT AND ASSUMPTION AGREEMENT

 

dated as of                     

 

Reference is made to the Credit Agreement described in Item 1 of Annex I annexed
hereto (as such agreement may hereafter be amended, modified or supplemented
from time to time, the “Credit Agreement”). Unless defined in Annex I attached
hereto, terms defined in or defined for purposes of the Credit Agreement are
used herein as so defined. The Bank of New York, as Administrative Agent under
the Credit Agreement (in such capacity, the “Administrative Agent”),
                     (the “Assignor”) and                      (the “Assignee”),
hereby agree as follows:

 

(a) The Assignor hereby sells and assigns to the Assignee without recourse and
without representation or warranty (other than as expressly provided herein),
and the Assignee hereby purchases and assumes from the Assignor, that interest
in and to that portion of the Assignor’s Commitment and other rights, duties and
obligations under the Credit Agreement, in and to that portion of the Assignor’s
Loans (if any) as of the date hereof which represents the percentage interest
specified in Item 2 of Annex I hereto (the “Assigned Share”).

 

(b) Following the execution of this Agreement by the Administrative Agent, the
Assignor and the Assignee, the consent hereto by MBIA and payment by the
Assignee to the Assignor of the purchase price for the Assigned Share as agreed
upon by the Assignor and the Assignee, this Agreement shall become effective as
of the Settlement Date specified in Item 3 of Annex I hereto (the “Settlement
Date”). As of the Settlement Date, [(i) the Assignee shall be a party to the
Credit Agreement and, to the extent provided herein and therein, have the rights
and obligations of a Bank thereunder and under the other Loan Documents and (ii)
the Assignor shall, to the extent provided in this Agreement and in the Credit
Agreement, relinquish its rights and be released from its obligations under the
Credit Agreement and the other Loan Documents] [the Assignee’s Commitment set
forth in Schedule 1 to the Credit Agreement shall be increased by the amount set
forth in Item 2(d) of Annex I hereto and (ii) the Assignor’s Commitment set
forth on said Schedule shall be decreased by the same amount].

 

(c) The Assignor (i) represents and warrants that it is the legal and beneficial
owner of the interest being assigned by it hereunder and that such interest is
free and clear of any adverse claim; (ii) makes no representation or warranty
and assumes no responsibility with respect to any statements, warranties and
representations made in or in connection with the Credit Agreement or any of the
Loan Documents or the execution, legality, validity, enforceability,
genuineness, sufficiency or value of the Credit Agreement or any of the Loan
Documents or any other instrument or document furnished pursuant thereto; (iii)
makes no representation or warranty and assumes no responsibility with respect
to the financial condition of or the performance or observance by MBIA of any of
its obligations under the Credit Agreement, any of the Loan Documents or any
other instrument or document furnished pursuant

 



--------------------------------------------------------------------------------

thereto; and (iv) requests that the Administrative Agent request that MBIA
exchange the Note held by the Assignor evidencing any Loans made by the Assignor
under the Credit Agreement for a new Note payable to the Assignor (if the
Assignor has retained any interest in the Commitment or any Loans) a new Note
payable to the Assignee in the respective amounts which reflect the assignment
being made hereby

 

(d) The Assignee (i) confirms that it has received a copy of the Credit
Agreement, together with copies of the financial statements and SEC Reports
referred to therein, and such other documents and information as it has deemed
appropriate to make its own credit analysis and decision to enter into this
Agreement; (ii) agrees that it will, independently and without reliance upon the
Assignor or the Administrative Agent and based on such documents and information
as it shall deem appropriate at the time, continue to make its own credit
decisions in taking or not taking action under the Credit Agreement; (iii)
confirms its agreement with the provisions of Article 9 of the Credit Agreement
and appoints and authorizes the Administrative Agent on its behalf to exercise
such powers under the Credit Agreement and the other Loan Documents, as are
delegated to the Administrative Agent by the terms thereof and hereof, together
with such powers as are reasonably incidental thereto; and (iv) agrees that it
will be bound by all of the terms and conditions of the Credit Agreement and the
other Loan Documents and will perform in accordance with their terms all of the
obligations which by the terms of the Credit Agreement and the other Loan
Documents are required to be performed by it as a Bank.

 

(e) Notwithstanding any provision to the contrary contained in the Credit
Agreement, (i) the Assignee’s pro rata share of commitment fees, interest
payments and other periodic payments will be appropriately adjusted to reflect
the period of time during which this Agreement has been in effect, and (ii) to
the extent that the Assignee receives any such interest or other amount pursuant
to the Credit Agreement in respect of any period of time during which this
Agreement was not in effect, or that the Assignor receives any such interest or
other amount pursuant to the Credit Agreement in respect of any period of time
prior to the time during which this Agreement was in effect, the Assignor or the
Assignee, as the case may be, will forthwith pay to the other its pro rata share
thereof, appropriately adjusted as provided in clause (i) above.

 

(f) Any amendment to, waiver of any provision of or consent pursuant to this
Agreement, shall be effective with and only upon the prior concurrence of the
Administrative Agent, MBIA, the Assignor and the Assignee, unless otherwise
provided in the Credit Agreement.

 

(g) The address of Assignor and Assignee for purposes of all notices or other
communications hereunder or under the Credit Agreement are as set forth on Item
4 of Annex I hereto, or to such other address as shall be designated by such
party pursuant to Section 10.7 of the Credit Agreement.

 

(h) All payments to be made to the Assignor or the Assignee hereunder or under
the Credit Agreement shall be made by federal wire in accordance with the Credit
Agreement, or as otherwise directed by the Assignor or the Assignee, as the case
may be, by notice to the other and to the Administrative Agent and as may be
acceptable to the Administrative Agent.

 

F-2



--------------------------------------------------------------------------------

(i) This Agreement shall be binding upon, and inure to the benefit of the
parties hereto and their respective successors and assigns; provided that the
Assignee may not assign any of its rights or obligations hereunder except as
permitted by Section 10.8(b) or 10.8(c) of the Credit Agreement.

 

(j) THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE
LAWS OF THE STATE OF NEW YORK.

 

IN WITNESS WHEREOF, the parties hereto have caused this Assignment and
Assumption Agreement to be executed by their respective officers thereunto duly
authorized, as of the date first above written, such execution also being made
on Annex I hereto.

 

THE BANK OF NEW YORK
as Administrative Agent

By:        

Name:

       

Title:

    By:        

Name:

       

Title:

   

[NAME OF ASSIGNOR],
as Assignor

By:        

Name:

       

Title:

    By:        

Name:

       

Title:

   

 

F-3



--------------------------------------------------------------------------------

[NAME OF ASSIGNEE]
as Assignee

By:        

Name:

Title:

By:        

Name:

Title:

 

ACCEPTED AND AGREED TO:

MBIA INSURANCE CORPORATION

By        

Name:

Title:

 

F-4



--------------------------------------------------------------------------------

 

ANNEX FOR ASSIGNMENT AND ASSUMPTION AGREEMENT

 

ANNEX I

 

1. Name and Date of Credit Agreement:

 

Fourth Amended and Restated Credit Agreement, dated as of March 25, 2005, among
MBIA Insurance Corporation, a New York stock insurance corporation, The Bank of
New York, as Administrative Agent, and the Banks signatory thereto, as it may
have been further amended.

 

2. Amounts (as of date of Assignment and Assumption Agreement):

 

(a)

  

Aggregate Amount of Assignor’s Commitment

   $                 

(b)

  

Aggregate Amount of Assignor’s Fronting Bank Commitment

   $                 

(c)

  

Aggregate Amount of Assignor’s Loans Currently Outstanding

   $                 

(d)

  

Aggregate Amount of Assignor’s Fronting Bank Loans Currently Outstanding

   $                 

(e)

  

Percentage of Assignor’s Commitment and Loans Assigned

   $                 

(f)

  

Assigned Amount of Commitment

   $                 

(g)

  

Assigned Amount of Fronting Bank Commitments

   $                 

(h)

  

Amount of Assigned Share of Loans Currently Outstanding

   $                 

(i)

  

Amount of Assigned Share of Fronting Bank Loans Currently Outstanding

   $                 

 

3. Settlement Date:

 

F-5



--------------------------------------------------------------------------------

4. Notice Addresses:

 

5. Payment Instructions:

 

F-6



--------------------------------------------------------------------------------

ACCEPTED AND AGREED:

       

[NAME OF ASSIGNOR]

     

[NAME OF ASSIGNEE]

By:           By:        

Name:

Title:

         

Name:

Title:

By:           By:        

Name:

Title:

         

Name:

Title:

THE BANK OF NEW YORK, as Administrative Agent         By:                    

Name:

Title:

            By:                    

Name:

Title:

           

 

F-7



--------------------------------------------------------------------------------

 

EXHIBIT G

TO CREDIT AGREEMENT

 

FORM OF FRONTING BANK SUPPLEMENT

 

[date]

 

Reference is made to the Fourth Amended and Restated Credit Agreement, dated as
of March 25, 2005, among MBIA Insurance Corporation (“MBIA”), The Bank of New
York, as Administrative Agent (the “Administrative Agent”), and the Banks
signatory thereto (as such agreement may hereafter be amended, modified or
supplemented from time to time, the “Credit Agreement”). Terms defined in or
defined for purposes of the Credit Agreement are used herein as so defined.
MBIA, the Administrative Agent and the Bank identified in Item 1 on Annex I
hereto (the “Fronting Bank”) hereby agree as follows:

 

1. By this Supplement and effective on the date identified in Item 2 on Annex I
hereto, the Fronting Bank hereby agrees to be bound by, and shall have rights
and obligations under, the Credit Agreement and the Loan Documents as a Fronting
Bank.

 

2. The Banks for which the Fronting Bank is acting as Fronting Bank and the
Fronting Bank Commitment and the Fronting Bank Percentage of the Fronting Bank
for each such Bank are set forth in Item 3 on Annex I hereto, subject to
adjustment as provided in the Credit Agreement.

 

3. The portion of the Commitment of each Bank for which the Fronting Bank is
acting as Fronting Bank as of the date hereof is set forth on Annex II hereto.

 

4. The Administrative Agent hereby requests, on behalf of the Fronting Bank,
that MBIA deliver, and MBIA does hereby agree to deliver, a Fronting Bank Note
payable to the Fronting Bank in the aggregate amount of Fronting Bank
Commitments of the Fronting Bank hereunder or under other Fronting Bank
Supplements dated the date hereof.

 

5. The Required Ratings for the Fronting Bank are those set forth in Item 4 on
Annex I hereto.

 

6. MBIA hereby agrees to pay to the Fronting Bank a fronting bank commitment fee
as set forth in the fee letter between MBIA and the Fronting Bank dated on or
about the date hereof which refers to this Supplement.

 

7. Any amendment to, waiver of any provision of or consent pursuant to this
Supplement shall be effective with and only upon the prior concurrence of MBIA,
the Administrative Agent and the Fronting Bank, unless otherwise provided in the
Credit Agreement.

 

8. This Supplement shall be binding upon, and inure to the benefit of the
parties hereto and their respective successors and assigns; provided that the
Fronting

 



--------------------------------------------------------------------------------

Bank may not assign any of its rights or obligations hereunder except as
permitted by Section 10.8(b) or 10.8(c) of the Credit Agreement.

 

9. THIS SUPPLEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE
LAWS OF THE STATE OF NEW YORK.

 

IN WITNESS WHEREOF, the parties hereto have caused this Supplement to be
executed by their respective officers thereunto duly authorized, as of the date
first above written, such execution also being made on Annex I hereto.

 

MBIA INSURANCE CORPORATION

By        

Title:

THE BANK OF NEW YORK, as Administrative Agent By        

Title:

By        

Title:

[NAME OF FRONTING BANK]

By        

Title:

 

G-2



--------------------------------------------------------------------------------

 

ANNEX I TO

 

FRONTING BANK SUPPLEMENT

 

1. Name of Fronting Bank:

 

2. Effective Date:

 

3. Fronting Bank Commitments and Percentages:

 

    

Name of Bank

--------------------------------------------------------------------------------

   Fronting Bank
Commitment


--------------------------------------------------------------------------------

   Fronting Bank
Percentage of Total
Bank Commitment


--------------------------------------------------------------------------------

(a)

  

____________________________________________________________________

   $                                 %

(b)

  

____________________________________________________________________

   $                                 %

(c)

  

____________________________________________________________________

   $                                 %

 

Total Fronting Bank Commitments hereunder: $                    .

 

4. Required Ratings:

 

Moody’s:

  _________

S&P:

  _________

 

ACCEPTED AND AGREED:

MBIA INSURANCE CORPORATION

By        

Title:

THE BANK OF NEW YORK, as Administrative Agent

By        

Title:

By        

Title:

 

G-3



--------------------------------------------------------------------------------

[NAME OF FRONTING BANK]

By        

Title:

 

G-4



--------------------------------------------------------------------------------

 

ANNEX II TO

FRONTING BANK SUPPLEMENT

 

[List of Banks and Commitments]

 

G-5



--------------------------------------------------------------------------------

 

EXHIBIT H

TO CREDIT AGREEMENT

 

FORM OF FRONTING BANK PROMISSORY NOTE

 

US$                    

 

New York, New York

[Date]

 

FOR VALUE RECEIVED, the undersigned, MBIA INSURANCE CORPORATION, a New York
stock insurance (“MBIA”), hereby promises to pay to the order of
                                         (the “Bank”), at the offices of The
Bank of New York, [                                                     ], in
lawful money of the United States of America in immediately available funds, the
principal sum of                                         
                         Dollars (US$                        ) or, if less, the
aggregate unpaid principal amount of the Fronting Bank Loans (as defined in the
hereinafter referred to Credit Agreement) outstanding and payable to the Bank by
MBIA under the Fourth Amended and Restated Credit Agreement, dated as of March
25, 2005, among MBIA, and the Banks from time to time parties thereto, The Bank
of New York, as Administrative Agent, as amended from time to time (the “Credit
Agreement”), in the amounts and on the dates set out in the Credit Agreement.
MBIA also promises to pay interest on the unpaid principal amount of such Loans
from the date on which such Loans are made until the Loans are repaid in full at
such interest rates and payable on such dates as are determined pursuant to the
Credit Agreement.

 

If any payment on this Note shall be specified to be made upon a day which is
not a Business Day (as defined in the Credit Agreement), it shall be made on the
next succeeding Business Day, and such extension of time shall in such case be
included in computing interest, if any, in connection with such payment.

 

The Bank is authorized to record the date and amount of each Fronting Bank Loan
and each payment, prepayment and conversion with respect thereto on the grid
attached hereto or on a continuation thereof which shall be attached hereto and
made a part hereof, and any such notation shall constitute prima facie evidence
of the accuracy of the information so recorded; provided that the failure to
make any such notations shall not affect the validity of MBIA’s obligations
hereunder.

 

Presentment, demand, protest and notice of dishonor are hereby waived by the
undersigned.

 

This Note evidences the Bank’s Fronting Bank Loans under, and is entitled to the
benefits and subject to the provisions of, and is secured by, the Credit
Agreement and the other Loan Documents (as defined therein). The Credit
Agreement, among other things, contains provisions with respect to the
acceleration of the maturity of this Note upon the happening of certain stated
events, and for mandatory and optional prepayments of the principal of this Note
prior to maturity, all upon the terms and conditions specified therein.

 



--------------------------------------------------------------------------------

The payment obligations of MBIA under this Note are limited as provided in
Section 2.7 of the Credit Agreement.

 

This Note shall be construed in accordance with and governed by the laws of the
State of New York.

 

MBIA INSURANCE CORPORATION

By:

       

Name:

   

Title:

 

H-2



--------------------------------------------------------------------------------

GRID

 

Date

--------------------------------------------------------------------------------

 

Amount of

Loan

--------------------------------------------------------------------------------

 

Unpaid Principal

Paid or

Prepaid

--------------------------------------------------------------------------------

  

Principal

Amount of

Note

--------------------------------------------------------------------------------

  

Notation

Made by

--------------------------------------------------------------------------------

                                                                               
                                                                               
                                                                               
                                                                               
                                       

 

H-3



--------------------------------------------------------------------------------

 

EXHIBIT I

TO CREDIT AGREEMENT

 

[Form of Opinion of General Counsel or Deputy Counsel of MBIA]

 

[date]

 

The Parties Listed on

Schedule I hereto

 

  Re: Fourth Amended and Restated Credit Agreement Dated as of March 25, 2005,
with MBIA Insurance Corporation

 

Ladies and Gentlemen:

 

I am [Deputy] General Counsel of MBIA Insurance Corporation, a New York stock
insurance corporation (“MBIA”). This opinion is being given in connection with
the Fourth Amended and Restated Credit Agreement dated as of March 25, 2005 (the
“Credit Agreement”) among MBIA, The Bank of New York, as Administrative Agent
and as a Bank, and the other Banks signatory thereto. All capitalized terms used
herein and not otherwise defined shall have the respective meanings assigned
thereto in the Credit Agreement.

 

As [Deputy] General Counsel to MBIA, I am familiar with its Restated Charter and
its By-Laws, as amended to date, and I have responsibility for supervision of
MBIA’s insurance regulatory compliance. I have examined such certificates of
public officials, such certificates of officers of MBIA and copies certified to
my satisfaction of such corporate documents and records of MBIA and of such
other papers as I have deemed relevant and necessary for the opinions set forth
below. In all such examinations, I have assumed the genuineness of all
signatures, the authority to sign and the authenticity of all documents
submitted to me as originals. I have also assumed the conformity with the
originals of all documents submitted to me as copies. I have relied upon
certificates of public officials and of officers of MBIA with respect to the
accuracy of factual matters contained therein which were not independently
established.

 

Based upon the foregoing, it is my opinion that:

 

1. MBIA is a stock insurance corporation duly incorporated and validly existing
in good standing under the laws of the State of New York and has the corporate
power and all requisite licenses and franchises required to carry on its
insurance and other business, as now being conducted in the State of New York
and in each other jurisdiction where the nature of the

 



--------------------------------------------------------------------------------

business transacted by it makes such qualification necessary, except any
jurisdiction other than the State of New York where failure to so qualify would
not have a material adverse effect on the business, assets, operations or
financial condition of MBIA or the ability of MBIA to perform its obligations
under the Credit Agreement, the Notes, the Security Agreement, the Fronting Bank
Supplements being entered into as of the date hereof and the Fronting Bank Notes
(the “Transaction Documents”).

 

2. The execution, delivery and performance of the Transaction Documents are
within the corporate powers of MBIA, have been duly authorized by all necessary
corporate action and do not (i) violate any provision of the Restated Charter of
By-Laws of MBIA, (ii) violate any provision of law, rule, regulation (including
without limitation, the New York Insurance Law, the Investment Company Act of
1940, as amended, or Regulations T, U or X of the Board of Governors of the
Federal Reserve System), order, writ, judgment, injunction, decree,
determination or award presently in effect having applicability to MBIA the
violation of which would affect the validity or enforceability of any of the
Transaction Documents or the ability of MBIA to perform its obligations under
the Transaction Documents, (iii) result in a breach of or constitute a default
under any indenture or loan or credit agreement or any other agreement, lease or
instrument to which MBIA is a party or by which it or its properties may be
bound or affected or (iv) result in, or require, the creation or imposition of
any Lien upon or with respect to any of the properties now owned or hereafter
acquired by MBIA (other than as contemplated by the Loan Documents), other than,
in the case of clauses (iii) and (iv), breaches, defaults or Liens which could
not materially and adversely affect the business, assets, operations or
financial condition of MBIA or the ability of MBIA to perform its obligations
under the Transaction Documents.

 

3. To the best of my knowledge, no consent, approval or other action by, or any
notice to or filing with, any court or administrative or governmental body is
required in connection with the execution, delivery or performance by MBIA of
the Transaction Documents.

 

4. To the best of my knowledge, there is no action, suit, proceeding or
investigation before or by any court, arbitrator or administrative or
governmental body pending or threatened against MBIA, wherein an adverse
decision, ruling or finding would materially and adversely affect (i) the
business, assets, operations or financial condition of MBIA, (ii) the
transactions contemplated by the Credit Agreement or (iii) the validity or
enforceability of the Transaction Documents.

 

5. To the best of my knowledge, MBIA is not in violation of any provision of any
law, rule, regulation, order, writ, judgment, injunction, decree, determination
or award presently in effect having applicability to MBIA or of the Restated
Charter or By-Laws of MBIA, or in default under any material indenture,
agreement, lease or instrument to which it is a party or by which it or any of
its properties may be subject or bound, where such violation or default may
result in a material adverse effect on the business, assets, operations or
financial condition of MBIA or on its ability to perform its obligations under
the Transaction Documents.

 

6. To the best of my knowledge, MBIA is in compliance with the New York
Insurance Law and the regulations of the Department thereunder and with all
other applicable federal state and other laws, rules and regulations relating to
its insurance and other business,

 

I-2



--------------------------------------------------------------------------------

except with respect to failures, if any, to comply which singly or in the
aggregate do not have a material adverse effect on the business, assets,
operations or financial condition of MBIA or the ability of MBIA to perform its
obligations under any of the Transaction Documents.

 

7. All of the issued and outstanding common stock of MBIA is owned beneficially
and of record by MBIA Inc., subject to no Liens. There are no options or similar
rights of any Person to acquire any such common stock or any other common stock
of MBIA.

 

This opinion is being furnished to each Agent and to each Bank and its
participants in connection with the execution of the Credit Agreement, and it is
not to be used, circulated, quoted or otherwise referred to for any purpose
without my express written consent.

 

Very truly yours,

[[Deputy] General Counsel]

 

I-3



--------------------------------------------------------------------------------

 

EXHIBIT J

TO CREDIT AGREEMENT

 

[Form of Opinion of Kutak Rock]

 

[date]

 

To the Parties Listed

on Schedule I hereto

 

  Re: Fourth Amended and Restated Credit Agreement dated as of March 25, 2005
with MBIA Insurance Corporation

 

Ladies and Gentlemen:

 

This opinion is being given in connection with the Fourth Amended and Restated
Credit Agreement dated as of March 25, 2005 (the “Credit Agreement”) among MBIA
Insurance Corporation, a New York stock insurance corporation (“MBIA”), The Bank
of New York, as Administrative Agent and as a Bank, and the other Banks
signatory thereto. All capitalized terms used herein and not otherwise defined
shall have the respective meanings assigned thereto in the Credit Agreement. As
used herein, “Transaction Documents” means the Credit Agreement, the Notes, the
Security Agreement, the Fronting Bank Supplements being entered into as of the
date hereof and the Fronting Bank Notes.

 

We have acted as special counsel to MBIA in connection with the execution and
delivery of the Transaction Documents. In this connection, we have examined the
Transaction Documents and such certificates of public officials, such
certificates of officers of MBIA, and copies certified to our satisfaction of
such corporate documents and records of MBIA, and such other documents as we
have deemed necessary or appropriate for the opinions set forth below. We have
relied upon such certificates of public officials and of officers of MBIA with
respect to the accuracy of factual matters contained therein which were not
independently established.

 

We have also assumed (i) the due execution and delivery, pursuant to due
authorization, of each document referred to in the immediately preceding
paragraph by all parties other than MBIA to such document, (ii) the authenticity
of all such documents submitted to us as originals, (iii) the genuineness of all
signatures and (iv) the conformity to the originals of all such documents
submitted to us as copies.

 



--------------------------------------------------------------------------------

Based upon the foregoing and upon such investigation as we have deemed
necessary, we are of the opinion that:

 

1. MBIA is a stock insurance corporation, duly incorporated and validly existing
under the laws of the State of New York, and is licensed and authorized to carry
on its business under the laws of the State of New York.

 

2. Each Transaction Document has been duly executed and is a valid and binding
obligation of MBIA enforceable in accordance with its terms, except that such
enforceability may be limited by laws relating to bankruptcy, insolvency,
reorganization, moratorium, receivership and other similar laws affecting
creditors’ rights generally and by general principles of equity and the
enforceability as to rights to indemnity thereunder as may be subject to
limitations of public policy.

 

3. The execution, delivery and performance of the Transaction Documents do not
(a) violate any provision of the Restated Charter or Bylaws of MBIA or (b)
violate any provision of law (including without limitation the New York
Insurance Law or the Investment Company Act of 1940, as amended) or, to the best
of our knowledge, any rule or regulation (including without limitation
Regulation T, U or X of the Board of Governors of the Federal Reserve System)
presently in effect having applicability to MBIA the violation of which would
(i) affect the validity or enforceability of any Transaction Document or the
ability of MBIA to perform its obligations thereunder, (ii) adversely affect the
Banks or their rights under any Transaction Document or (iii) materially
adversely affect the business, assets, operations or financial condition of
MBIA.

 

4. To the best of our knowledge, no consent, approval or other action by or any
notice to or filing with any court or administrative or governmental body is
required in connection with the execution, delivery or performance by MBIA of
the Transaction Documents. No consent, approval or other action by or any notice
to or filing with the Department is required in connection with the execution,
delivery or performance by MBIA of the Transaction Documents.

 

5. Except with respect to MBIA’s obligations to pay the principal of and
interest on the Loans, the obligations of MBIA under the Transaction Documents
will rank, under the New York Insurance Law, at least pari passu in priority of
payment with all other unsecured obligations of MBIA, including without
limitation MBIA’s obligation to pay claims under Insurance Contracts under the
New York Insurance Law, subject, however, to statutory priorities granted to
certain claims under Sections 7426 and 7435 of the New York Insurance Law.

 

6. The Fourth Amended and Restated Security Agreement creates a valid security
interest (the “Security Interest”) in favor of the Collateral Agent for the
benefit of the Banks in all of MBIA’s right, title and interest in and to
substantially all of the Collateral which is subject to the provisions of the
Uniform Commercial Code (the “UCC”) securing payment of the Secured Obligations
and, upon filing of financing statements in appropriate form and in the
appropriate offices pursuant to the UCC, resulting in the perfection of such
Security Interest, except as follows:

 

(a) in the case of property which becomes Collateral after the date hereof, the
Security Interest will be perfected at such time as MBIA obtains rights in such
property;

 

J-2



--------------------------------------------------------------------------------

(b) in the case of proceeds of Collateral (other than proceeds in the Collateral
Account created under Section 8 of the Security Agreement so long as such
Collateral Account is maintained by the Collateral Agent in accordance with the
provisions of such Section 8) continuation of perfection of the Security
Interest therein is limited to the extent set forth in Section 9-315 of the UCC
; and

 

(c) in the case of that portion of the Collateral consisting of money, the
Collateral Agent will have a perfected security interest therein at such time as
the Collateral Agent or its agent takes possession thereof.

 

7. The effectiveness of the Transaction Documents does not adversely affect the
opinions set forth in paragraphs 6 and 7 of our opinion dated November 30, 1993
delivered in connection with the second amendment and restatement of the Credit
Agreement.

 

With respect to paragraphs 6 and 7 above, we have assumed compliance by MBIA
with its obligations under the Fourth Amended and Restated Security Agreement
and we express no opinion with respect to the following:

 

(a) any portion of Collateral constituting real property, improvements thereon
or attachments thereto;

 

(b) any portion of the Collateral constituting uncertificated securities as
defined in Section 8-102 of the UCC;

 

(c) any portion of the Collateral constituting property with respect to which a
secured party cannot obtain a security interest under Article 9 of the UCC; and

 

(d) the priority of either the Security Interest in or the Lien on the
Collateral as against any claims, Liens or other interests that arise by
operation of law and do not require any filing, possession or similar action to
take priority over perfected security interests or assignments. We are not aware
of any such claims, Liens or other interests that may arise by operation of New
York Insurance Law other than the statutory priorities referred to in paragraph
5 above, except that we express no opinion as to any such claims, Liens or other
interests which may be granted pursuant to Section 7429 of the New York
Insurance Law or which may be imposed by a court, the Superintendent of
Insurance of the Sate of New York or other governmental entity having
jurisdiction in the existence of their equitable rights arising under Chapter 74
of the New York Insurance Law.

 

In rendering the opinions expressed herein, we express no opinion as to the laws
of any jurisdiction other than the State of New York and the federal laws of the
United States of America.

 

This opinion is being furnished to each Agent and to each Bank and its
participants in connection with the execution of the Credit Agreement, and it is
not to be used, circulated, quoted or otherwise referred to for any purpose
without my express written consent.

 

Very truly yours,

 

J-3



--------------------------------------------------------------------------------

 

SCHEDULE 1

TO FOURTH AMENDED AND

RESTATED CREDIT AGREEMENT

 

BANKS, ADDRESSES AND COMMITMENTS

 

Name and Notice Address of Bank

--------------------------------------------------------------------------------

   Commitment


--------------------------------------------------------------------------------

The Bank of New York

One Wall Street

New York, NY 10286

Attn: Susan Baratta

Attn: David Trick

   $ 47,500,000

Bayerische Landesbank,

New York Branch

560 Lexington Avenue

New York, NY 10022

Attn: Patricia M. Healy

Also with a copy to: Patricia Sanchez

   $ 150,000,000

Landesbank Hessen-Thüringen Girozentrale,

New York Branch

420 Fifth Avenue

New York, NY 10018

Attn: John Sarno

   $ 75,000,000

Landesbank Baden-Württemberg,

New York Branch

280 Park Avenue

West Building, 31st Floor

New York, NY 10017

Attn: Jennifer Davis

   $ 72,500,000

KeyBank National Association

127 Public Square, OH-01-27-0625

Cleveland, OH 44114

Attn: Mary K. Young

   $ 30,000,000

DekaBank Deutsche Girozentrale

Mainzer Landstr. 16

D-60325 Frankfurt am Main

Frankfurt, Germany

Attn: Mr. Stephan Wagner

   $ 20,000,000

KBC Bank, N.V.

125 West 55th Street

New York, NY 10019

Attn: Christine B. Park

   $ 20,000,000

Norddeutsche Landesbank Girozentrale,

New York Branch

1114 Avenue of the Americas

37th Floor

New York, NY 10017

Attn: Stephanie Finnen

   $ 20,000,000

The Bank of Nova Scotia

One Liberty Plaza

New York, NY 10006

Attn: David Schwartzbard

   $ 15,000,000

TOTAL:

   $ 450,000,000

 